Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.5




Master Manufacturing Services Agreement
October 1, 2015





--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


Table of Contents
ARTICLE 1
1
STRUCTURE OF AGREEMENT AND INTERPRETATION
1
1.1
Master Agreement.
1
1.2
Product Agreements.
1
1.3
Definitions.
2
1.4
Currency.
7
1.5
Sections and Headings.
7
1.6
Singular Terms.
8
1.7
Appendix 1, Schedules and Exhibits.
8
PATHEON'S MANUFACTURING SERVICES
9
2.1
Manufacturing Services.
9
2.2
Active Material Yield.
11
ARTICLE 3
13
CLIENT'S OBLIGATIONS
13
3.1
Payment.
13
3.2
Active Materials and Qualification of Additional Sources of Supply.
13
ARTICLE 4
14
CONVERSION FEES AND COMPONENT COSTS
14
4.1
First Year Pricing.
14
4.2
Price Adjustments - Subsequent Years’ Pricing.
14
4.3
Price Adjustments - Current Year Pricing.
15
4.4
Adjustments Due to Technical Changes or Regulatory Authority
 
Requirements.
16
4.5
Multi-Country Packaging Requirements.
17
ARTICLE 5
17
ORDERS, SHIPMENT, INVOICING, PAYMENT
17
5.1
Orders and Forecasts.
17
5.2
Reliance by Patheon.
18
5.3
Minimum Orders.
19
5.4
Delivery and Shipping.
19
5.5
Invoices and Payment.
19
ARTICLE 6
20
PRODUCT CLAIMS AND RECALLS
20
6.1
Product Claims.
20
6.2
Product Recalls and Returns.
20




- i -
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


6.3
Patheon’s Responsibility for Defective and Recalled Products.
21
6.4
Disposition of Defective or Recalled Products.
22
6.5
Healthcare Provider or Patient Questions and Complaints.
22
6.6
Sole Remedy.
22
ARTICLE 7
23
CO-OPERATION
23
7.1
Quarterly Review.
23
7.2
Governmental Agencies.
23
7.3
Records and Accounting by Patheon.
23
7.4
Inspection.
23
7.5
Access.
23
7.6
Notification of Regulatory Inspections.
24
7.7
Reports.
24
7.8
Regulatory Filings.
24
7.9
Inspection by Regulatory Authorities.
25
ARTICLE 8
25
TERM AND TERMINATION
25
8.1
Initial Term.
25
8.2
Termination for Cause.
26
8.3
Termination by Client.
26
8.4
Product Discontinuation.
27
8.5
Obligations on Termination.
27
ARTICLE 9
28
REPRESENTATIONS, WARRANTIES AND COVENANTS
28
9.1
Authority.
28
9.2
Client Warranties.
28
9.3
Patheon Warranties.
29
9.4
Debarred Persons.
29
9.5
Permits.
29
9.6
Compliance with Laws. .
30
9.7
No Warranty.
30
ARTICLE 10
30
REMEDIES AND INDEMNITIES
30
10.1
Consequential Damages.
30
10.2
Limitation of Liability.
30
10.3
Patheon Indemnity.
31
10.4
Client Indemnity.
31
10.5
Reasonable Allocation of Risk.
31


- ii -
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------




ARTICLE 11
32
CONFIDENTIALITY
32
11.1
Confidential Information.
32
11.2
Use Of Confidential Information.
32
11.3
Exclusions.
32
11.4
Photographs And Recordings.
33
11.5
Permitted Disclosure.
33
11.6
Return of Confidential Information.
33
11.7
Remedies.
33
ARTICLE 12
34
DISPUTE RESOLUTION
34
12.1
Commercial Disputes.
34
12.2
Technical Dispute Resolution.
34
ARTICLE 13
34
MISCELLANEOUS
34
13.1
Inventions.
34
13.2
Intellectual Property.
35
13.3
Insurance.
35
13.4
Independent Contractors.
35
13.5
No Waiver.
36
13.6
Assignment.
36
13.7
Force Majeure.
36
13.8
Additional Product.
36
13.9
Notices.
36
13.10
Severability.
37
13.11
Entire Agreement.
38
13.12
Other Terms.
38
13.13
No Third Party Benefit or Right.
38
13.14
Execution In Counterparts.
38
13.15
Use Of Client Name.
38
13.16
Taxes.
38
13.17
Governing Law.
39






- iii -
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


MASTER MANUFACTURING SERVICES AGREEMENT
THIS MASTER MANUFACTURING SERVICES AGREEMENT (the "Agreement") is made as of
October 1, 2015 (the “Effective Date”)
B E T W E E N:
PATHEON PHARMACEUTICALS INC.,
a corporation existing under the laws of the State of Delaware
("Patheon"),
- and -
JAZZ PHARMACEUTICALS IRELAND LIMITED,
a corporation existing under the laws of Ireland
("Client").
In consideration of the rights conferred and the obligations assumed herein, and
for other good and valuable consideration (the receipt and sufficiency of which
are acknowledged by each party), and intending to be legally bound the parties
agree as follows:


ARTICLE I
STRUCTURE OF AGREEMENT AND INTERPRETATION
1.1
Master Agreement.

This Agreement establishes the general terms and conditions under which Patheon
or any Affiliate of Patheon may perform Manufacturing Services for Client or any
Affiliate of Client, at the manufacturing site where the Affiliate of Patheon
resides. This “master” form of agreement is intended to allow the parties, or
any of their Affiliates, to contract for the manufacture of multiple Products
through Patheon’s global network of manufacturing sites through the issuance of
site specific Product Agreements without having to re-negotiate the basic terms
and conditions contained herein.
1.2
Product Agreements.

This Agreement is structured so that a Product Agreement may be entered into by
the parties or their respective Affiliates for Manufacturing Services for a
particular Product or multiple Products at a Patheon Manufacturing Site. Each
Product Agreement will be governed by the terms and conditions of this Agreement
unless the parties to the Product Agreement expressly reference the applicable
section of this Agreement and modify its terms in the Product Agreement. Unless
otherwise agreed by the parties, each Product Agreement will be in the general
form and contain the information set forth in Appendix 1 hereto.
The parties intend that, after the parties enter into a Product Agreement with
respect to the Client’s Xyrem® Product(s), this Agreement and such Product
Agreement issued hereunder related to Client’s

-1-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


Xyrem® Product(s) will supersede the Manufacturing Services and Supply Agreement
between Patheon and Client (as successor in interest to Jazz Pharmaceuticals,
Inc.) dated March 13, 2007 as amended.
1.3
Definitions.

The following terms will, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of these terms will
have corresponding meanings:
“Act” means the United States Food, Drug and cosmetic Act, as amended from time
to time, and the regulations promulgated thereunder;
"Active Materials", “Active Pharmaceutical Ingredients” or “API” means the
materials listed in a Product Agreement on Schedule D;
"Active Materials Credit Value" means the value of the Active Materials for
certain purposes of this Agreement, as set forth in a Product Agreement on
Schedule D;
“Actual Annual Yield” or “AAY” has the meaning specified in Section 2.2(a);
“Actual Yearly Volume” or “AYV” for each Product has the meaning specified in
the applicable Product Agreement;
"Affiliate" means:
(a)
a business entity which owns, directly or indirectly, a controlling interest in
a party to this Agreement, by stock ownership or otherwise; or

(b)
a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

(c)
a business entity, the controlling interest of which is, directly or indirectly,
under common control with a party to this Agreement;

For this definition, "control" means the ownership of shares carrying at least a
majority of the votes for the election of the directors of a corporation;
“Annual Product Review Report” means the annual product review report, which
will be prepared by Patheon, as described in Title 21 of the United States Code
of Federal Regulations, Section 211.180(e);
"Annual Report" means the annual report to the FDA, which is required to be
prepared and filed by Client, regarding the Product as described in Title 21 of
the United States Code of Federal Regulations, Section 314.81(b)(2);
"Annual Volume" means the minimum volume of Product to be manufactured in any
Year of this Agreement as set forth in Schedule B;
"Applicable Laws" means all applicable federal, state and local laws, rules,
regulations and requirements;

-2-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


"Authority" means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal;
“Batch” means a specific quantity of Active Material and Components that is
intended to have uniform character and quality, within specified limits, and is
produced according to a single manufacturing order during the same cycle of
manufacture;
“Bill Back Items” means the expenses for all third party supplier fees for the
purchase or use of columns, standards, non-standard tooling, non-standard
pallets, non-standard PAPR or PPE suits (where applicable) and other
project-specific items necessary for Patheon to perform the Manufacturing
Services, and which are not included as Components, as may be specified in the
Product Agreement for a Product;
“Breach Notice” has the meaning specified in Section 8.2(a);
"Business Day" means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the country where the Manufacturing Site is located, unless
another country is specified in the Product Agreement;
“Capital Equipment Agreement” means a separate agreement that the parties may
enter into that will address responsibility for the purchase of capital
equipment and facility modifications that may be required to perform the
Manufacturing Services under a particular Product Agreement;
"cGMPs" means, as applicable, current good manufacturing practices as described
in the laws of the applicable jurisdiction, including without limitation:
(a)
Parts 210 and 211 of Title 21 of the United States' Code of Federal Regulations;

(b)
EC Directive 2003/94/EC; and

(c)
Division 2 of Part C of the Food and Drug Regulations (Canada);

together with the latest Health Canada, FDA and EMA guidance documents
pertaining to manufacturing and quality control practice, all as updated,
amended and revised from time to time;
“Client Intellectual Property” means (a) Intellectual Property possessed,
generated or derived by Client before entering into this Agreement and (b)
Intellectual Property generated or derived by Patheon while performing any
Manufacturing Services or otherwise generated or derived by Patheon in its
business, to the extent this Intellectual Property is specific to, or dependent
upon, Client’s Active Material or Product or its development, manufacture, use
and sale;
“Client Property” has the meaning specified in Section 8.5(d);
"Client Requested Changes" has the meaning specified in Section 4.4;
“Client-Supplied Components” means those Components to be supplied by Client or
that have been supplied by Client, as specified in each Product Agreement;

-3-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


"Components" means, collectively, all packaging components, raw materials,
ingredients, and other materials (including labels, product inserts and other
labelling for the Products) required to manufacture the Products in accordance
with the Specifications, other than the Active Materials;
“Confidential Information” has the meaning specified in Section 11.1;
“CTD” has the meaning specified in Section 7.8(c);
“C-TPAT” has the meaning specified in Section 2.1(f);
“DEA” means the United States Drug Enforcement Administration or its
counterparts in other countries;
“Deficiencies” have the meaning specified in Section 7.8(d);
"Deficiency Notice" has the meaning specified in Section 6.1(a);
“Delivery Date” means the date scheduled for shipment of Product under a Firm
Order;
“Disclosing Party” has the meaning specified in Section 11.1;
"EMA" means the European Medicines Agency or any successor agency thereto;
"FDA" means the United States Food and Drug Administration or any successor
agency thereto;
"Firm Orders" have the meaning specified in Section 5.1(c);
“Force Majeure Event” has the meaning specified in Section 13.7;
"GST" has the meaning specified in Section 13.16(a)(ii);
"Health Canada" means the section of the Canadian Government known as Health
Canada and includes, among other departments, the Therapeutic Products
Directorate and the Health Products and Food Branch Inspectorate or any
successor agency thereto;
“Importer of Record” has the meaning specified in Section 3.2(a);
“Initial Product Term” has the meaning specified in Section 8.1;
“Initial Set Exchange Rate” means as of the Effective Date of a Product
Agreement, the initial exchange rate set forth in the Product Agreement to
convert one unit of the billing currency into the Patheon Manufacturing Site
local currency, calculated as the daily average interbank exchange rate for
conversion of one unit of the billing currency into the Patheon Manufacturing
Site local currency during the 90 day period immediately preceding the Effective
Date as published by OANDA.com “The Currency Site” under the heading “FxHistory:
historical currency exchange rates” at www.OANDA.com/convert/fxhistory;
“Initial Term” has the meaning specified in Section 8.1;

-4-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


"Intellectual Property" includes, without limitation, rights in patents, patent
applications, formulae, trademarks, trademark applications, trade-names,
Inventions, copyrights, industrial designs, and know how;
"Invention" means information about any innovation, improvement, development,
discovery, computer program, device, trade secret, method, know-how, process,
technique or the like, whether or not written or otherwise fixed in any form or
medium, regardless of the media on which it is contained and whether or not
patentable or copyrightable;
"Inventory" means all inventories of Components and work-in-process produced or
held by Patheon for the manufacture of the Products but, for greater certainty,
does not include the Active Materials;
"Laws" means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority applicable to the activities
hereunder and include, without limitation, cGMPs;
“Long Term Forecast” has the meaning specified in Section 5.1(a);
"Manufacturing Services" means all of the manufacturing, quality control,
quality assurance, stability testing, packaging, and related services, as set
forth in this Agreement, required to manufacture Product or Products using the
Active Materials, Components, and Bill Back Items;
"Manufacturing Site" means the facility owned and operated by Patheon where the
Manufacturing Services will be performed as identified in a Product Agreement;
“Materials” means all Components and Bill Back Items required to manufacture the
Products in accordance with the Specifications, other than the Active Materials;
"Maximum Credit Value" means the maximum value of Active Materials that may be
credited by Patheon under this Agreement, as set forth in a Product Agreement on
Schedule D;
"Minimum Order Quantity" means the minimum number of Batches of a Product to be
produced during the same cycle of manufacturing as set forth in a Product
Agreement on Schedule B;
“Obsolete Stock” has the meaning specified in Section 5.2(b);
“Patheon Competitor” means a business that derives greater than [*] of its
revenues from performing contract pharmaceutical development or commercial
manufacturing services;
“Patheon Intellectual Property” means Intellectual Property generated or derived
by Patheon in the course of performing the Manufacturing Services which are not
related to or derived from the Client’s Intellectual Property or specific to, or
dependent upon, a Product and which have general application to manufacturing
processes or formulation development of drug product or drug delivery. But this
definition will not include any Intellectual Property allocated to or assigned
to Jazz Pharmaceuticals or any of its Affiliates under any prior agreement
entered into with Patheon or any of its Affiliates which will remain the
exclusive property of Jazz Pharmaceuticals or its Affiliate;
“PPI” has the meaning specified in Section 4.2(a);

-5-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


"Patheon Requested Changes" has the meaning specified in Section 4.4;
“Price” means, with respect to each Product, the price to be charged by Patheon
for performing the Manufacturing Services for such Product, and includes the
cost of Components (other than Client-Supplied Components), certain cost items
as set forth in a Product Agreement on Schedule B, and annual stability testing
costs as set forth in a Product Agreement on Schedule C;
"Product(s)" means the product(s) listed in a Product Agreement on Schedule A
hereto;
“Product Agreement” means the document, signed by Patheon and Client or their
respective Affiliates and issued under this Agreement generally in the form set
forth in Appendix 1 (including Schedules A to D) under which Patheon will
perform Manufacturing Services at a particular Manufacturing Site under the
terms and conditions hereof;
“Product Agreement Non-Renewal Notice Period” will have the meaning specified in
Section 8.1;
“Product Claims” have the meaning specified in Section 6.3(d);
"Quality Agreement" means the agreement between the parties entering a Product
Agreement that sets out the quality assurance standards for the Manufacturing
Services to be performed by Patheon for Client;
“Recall” has the meaning specified in Section 6.2(a);
“Recipient” has the meaning specified in Section 11.1;
“Regulatory Approval” has the meaning specified in Section 7.8(a);
"Regulatory Authority" means the FDA, EMA, and Health Canada and any other
foreign regulatory agencies competent to grant marketing approvals for
pharmaceutical products including the Products in the Territory;
“Remediation Period” has the meaning specified in Section 8.2(a);
“Representatives” means a party’s directors, officers, employees, agents,
consultants, or subcontractors;
"Required Manufacturing Changes" has the meaning specified in Section 4.4;
“Resident Jurisdiction" has the meaning specified in Section 13.16(a)(i);
“Set Exchange Rate” means the exchange rate to convert one unit of the billing
currency into the Patheon Manufacturing Site local currency for each Year,
calculated as the average daily interbank exchange rate for conversion of one
unit of the billing currency into the Patheon Manufacturing Site local currency
during the full year period (October 1st [preceding year] to September 30th) as
published by OANDA.com “The Currency Site” under the heading “FxHistory:
historical currency exchange rates” at www.OANDA.com/convert/fxhistory;
“Shortfall Credit” has the meaning specified in Section 2.2(b);

-6-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


"Specifications" means the file, for each Product, which is given by Client to
Patheon in accordance with the procedures listed in a Product Agreement on
Schedule A and which contains documents relating to each Product, including,
without limitation:
(a)
specifications for Active Materials and Components including approved vendor;

(b)
manufacturing specifications, directions, and processes;

(c)
storage requirements;

(d)
environmental, health and safety information for each Product including material
safety data sheets; and

(e)
the finished Product specifications, packaging specifications and shipping
requirements for each Product;

all as updated, amended and revised from time to time by Client in accordance
with the terms of this Agreement;
“Target Yield” has the meaning specified in Section 2.2(a);
“Target Yield Determination Batches” has the meaning specified in Section
2.2(a);
"Tax" or "Taxes" have the meaning specified in Section 13.6(a);
"Technical Dispute" has the meaning specified in Section 12.2;
"Territory" means the geographic area described in a Product Agreement where
Products manufactured by Patheon will be distributed by Client;
"Third Party Rights" means the Intellectual Property of any third party;
"VAT" has the meaning specified in Section 13.16(d);
"Year" means in the first year of this Agreement or in the first year of a
Product Agreement, the period from the Effective Date up to and including
December 31 of the same calendar year, and thereafter will mean a calendar year;
and
“Yearly Forecast Volume” or “YFV” has the meaning specified in Section 4.2.1;
1.4
Currency.

Unless otherwise agreed in a Product Agreement, all monetary amounts expressed
in this Agreement are in United States Dollars (USD).
1.5
Sections and Headings.

The division of this Agreement into Articles, Sections, Subsections, an
Appendix, Schedules and Exhibits and the insertion of headings are for
convenience of reference only and will not affect the interpretation of this
Agreement. Unless otherwise indicated, any reference in this Agreement to a
Section, Appendix, Schedule or Exhibit refers to the specified Section,
Appendix, Schedule or Exhibit

-7-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


to this Agreement. In this Agreement, the terms "this Agreement", "hereof",
"herein", "hereunder" and similar expressions refer to this Agreement as a whole
and not to any particular part, Section, Appendix, Schedule or Exhibit of this
Agreement.
1.6
Singular Terms.

Except as otherwise expressly stated or unless the context otherwise requires,
all references to the singular will include the plural and vice versa.
1.7
Appendix 1, Schedules and Exhibits.

Appendix 1 (including the Schedules thereto) and the following Exhibits are
attached to, incorporated in, and form part of this Agreement:
Appendix 1    Form of Product Agreement (Including Schedules A to D)     
Exhibit A    Technical Dispute Resolution
Exhibit B    [Reserved]
Exhibit C    Quarterly Active Materials Inventory Report    
Exhibit D    Report of Annual Active Materials Inventory Reconciliation and
Calculation of Actual Annual Yield
Exhibit E    Example of Price Adjustment Due to Currency Fluctuation



-8-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


PATHEON'S MANUFACTURING SERVICES
2.1
Manufacturing Services.

Patheon will perform the Manufacturing Services for the Territory for the Price
set forth in the applicable Product Agreement in Schedules B and C to
manufacture Products for Client. Schedule B to a Product Agreement sets forth a
list of cost items that are included or not included in the Price for Products;
all cost items that are not included in the Price are subject to additional fees
to be paid by Client. The Price may be adjusted as set forth in Article 4.
Patheon may change the Manufacturing Site for the Products only with the prior
written consent of Client. If the parties agree that a minimum percentage of any
Product will be manufactured by Patheon, (a) this agreement will be set forth in
the applicable Product Agreement; and (b) Client may establish other suppliers
as additional manufacturers of each Product and may purchase each Product from
these manufacturers, if Patheon does not, or cannot, meet all of Client’s Firm
Orders for the Product. Patheon will be entitled to any applicable manufacturing
tax credits that arise from performing the Manufacturing Services under this
Agreement. In performing the Manufacturing Services, Patheon and Client agree
that:
(a)
Conversion of Active Materials and Components. Patheon will convert each Active
Material and the applicable Components into Product, as set forth in the
applicable Product Agreement..

(b)
Quality Control and Quality Assurance. Patheon will perform the quality control
and quality assurance testing specified in the Quality Agreement. Batch review
and release to Client will be the responsibility of Patheon’s quality assurance
group. Unless otherwise set forth in the Quality Agreement, Patheon will perform
its batch review and release responsibilities in accordance with Patheon’s
standard operating procedures. Unless otherwise set forth in the applicable
Product Agreement or Quality Agreement, each time Patheon ships Products to
Client, it will give Client a certificate of analysis and certificate of
compliance including a certification that the Batch has been evaluated by
Patheon’s Quality Control/Quality Assurance department and that the Product
complies with the Specifications and was manufactured in accordance with cGMPs.
Patheon will test each Batch of Product to be supplied pursuant to this
Agreement in accordance with the methods for the Product set forth in the
Specifications before delivery of the Batch to Client. Client reserves the right
to test or have tested all Products supplied by Patheon and to reject Product
that fails to comply with the applicable Specifications or Product that was not
manufactured in accordance with cGMPs or Applicable Laws. Client will have sole
responsibility for the release of Products to the market. The form and style of
batch documents, including, but not limited to, Batch production records, lot
packaging records, equipment set up control, operating parameters, and data
printouts, raw material data, and laboratory notebooks are the exclusive
property of Patheon. Specific Product related information contained in those
Batch documents is Client Property.

(c)
Components. Patheon will purchase and test all Components (with the exception of
Client-Supplied Components) at Patheon's expense and as required by the
Specifications. But Patheon may agree to test certain Client-Supplied Components
as specified in the applicable Product Agreement. Client will have the right to
specify the suppliers for the Components but if the supplier is not an approved
supplier currently used by Patheon, it will be Client’s responsibility to audit
and approve the supplier.  At Client’s request and for an additional fee,
Patheon may agree to audit and approve the supplier. Patheon will not change any
Specifications or supplier of any Components without the prior written consent
of Client.


-9-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


(d)
Active Material. Promptly following receipt of the Active Material to be
supplied by Client, Patheon will test (pursuant to test methods and drug
specifications to be provided by Client) and approve the Active Material as
acceptable for performing Manufacturing Services under this Agreement and the
applicable Product Agreement. Unless otherwise agreed in a Product Agreement,
Patheon will notify Client in writing within [*] days of receipt of any failure
of Active Material unless earlier notice is required by Applicable Law; absent
this notice, the Active Material will be deemed to be accepted and approved by
Patheon.



(e)
Stability Testing. Patheon will conduct stability testing on the Products in
accordance with the protocols set out in the Specifications for the fees and at
the time periods set out in Schedule C to a Product Agreement. Patheon will not
make any changes to these testing protocols or Specifications without prior
written consent of Client. Patheon will promptly provide any and all data and
results relating to the stability testing upon request by Client. If any Batch
of a Product fails or is suspected to fail stability testing, Patheon will
notify Client within [*], after which Patheon and Client will jointly determine
the proceedings and methods to be undertaken to investigate the cause of the
failure, including which party will bear the cost of the investigation. Patheon
will not be liable for these costs unless it has failed to perform the
Manufacturing Services in accordance with the Specifications and cGMPs. Patheon
will give Client all stability test data and results at Client’s request.



(f)
Packaging and Artwork. Patheon will package the Products in accordance with the
Specifications. Client will be responsible for the cost of artwork development.
Patheon will determine and imprint the Batch numbers and expiration dates for
each Product shipped. The Batch numbers expiration dates, and when agreed upon
by the Parties, serial numbers will be affixed on the Products and on the
shipping carton of each Product as outlined in the Specifications and as
required by cGMPs. Client may, in its sole discretion, make changes to labels,
product inserts, and other packaging for the Products. Those changes will be
submitted by Client to all applicable Regulatory Authorities and other third
parties responsible for the approval of the Products. Client will be responsible
for the cost of labelling obsolescence when changes occur, as contemplated in
Section 4.4. Patheon's name will not appear on the label or anywhere else on the
Products unless: (i) required by any Laws; or (ii) Patheon consents in writing
to the use of its name. At least [*] days prior to the Delivery Date of Product
for which new or modified artwork is required, Client will provide at no cost to
Patheon, final camera ready artwork for all packaging Components to be used in
the manufacture of the Product that meet the Specifications. But if this new or
modified artwork is required in connection with a Product launch or is due to
changes in safety information or Regulatory Authority requirements, then Patheon
will use commercially reasonable efforts to implement the changes to the artwork
on an expedited basis. For the avoidance of doubt, the parties acknowledge and
agree that Client will be responsible for complying with any and all regulatory
requirements for the labeling of the Product.



(g)
Active Materials and Client-Supplied Components.  If Patheon has advised Client
of the scheduled production date, then, at least [*] days before the scheduled
production date, Client will deliver the Active Materials and any
Client-Supplied Components to the Manufacturing Site [*] (Incoterms 2010), at no
cost to Patheon, in sufficient quantity to enable Patheon to manufacture the
desired quantities of Product and to ship Product on the Delivery Date. If the
Active Materials and/or Client-Supplied Components are not received [*] days
before the scheduled production date, Patheon may delay the shipment




-10-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


of Product by the same number of days as the delay in receipt of the Active
Materials and/or Client-Supplied Components. But if Patheon is unable to
manufacture Product to meet this new shipment date due to prior third party
production commitments, Patheon may delay the shipment until a later date as
agreed to by the parties. All shipments of Active Material will be accompanied
by certificate(s) of analysis from the Active Material manufacturer and Client,
confirming the identity and purity of the Active Materials and its compliance
with the Active Material specifications. For Active Materials or Client-Supplied
Components which may be subject to import or export, Client agrees that it will
use reasonable efforts to ensure that its vendors and carriers will comply with
applicable requirements of the U.S. Customs and Border Protection Service and
the Customs Trade Partnership Against Terrorism (“C-TPAT”).


(h)
Bill Back Items. Bill Back Items will be charged to Client at Patheon’s cost
plus a [*] handling fee.



(i)
Validation Activities (if applicable). Patheon may assist in the development and
approval of the validation protocols for analytical methods and manufacturing
procedures (including packaging procedures) for the Products. The fees for this
service are not included in the Price and will be set out separately in Schedule
C to a Product Agreement.



(j)
Additional Services. If Client requests services other than those expressly set
forth herein or in any Product Agreement (such as qualification of a new
packaging configuration or shipping studies, or validation of alternative Batch
sizes), Patheon will provide a good faith and reasonable written quote of the
fee for the additional services and Client will advise Patheon whether it wishes
to have the additional services performed by Patheon. The scope of work and fees
will be set forth in a separate statement of work signed by the parties, which
will subject to the terms and conditions hereof. The title of this statement of
work will reference the applicable Product Agreement and will be numbered
sequentially. .



2.2
Active Material Yield.  

(a)
Reporting. Patheon will give Client a monthly inventory report of the Active
Materials held by Patheon using the inventory report form set out in Exhibit C,
which will contain the following information for the month:

Quantity Received: The total quantity of each Active Material that complies with
the applicable Specifications and is received at the applicable Manufacturing
Site during the applicable period.
Quantity Dispensed: The total quantity of each Active Material dispensed at the
applicable Manufacturing Site during the applicable period. The Quantity
Dispensed is calculated by [*]. The Quantity Dispensed will only include Active
Materials received and dispensed in commercial manufacturing of Products and,
for certainty, will not include any (i) Active Materials that must be retained
by Patheon as samples, (ii) Active Materials contained in Product that must be
retained as samples, (iii) Active Materials used in testing (if applicable), and
(iv) Active Materials received or dispensed in technical transfer activities or
development activities during the applicable period, including without

-11-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


limitation, any regulatory, stability, validation or test Batches manufactured
during the applicable period.
Quantity Converted: The total amount of Active Materials contained in the
Products manufactured with the Quantity Dispensed (including any additional
Products produced in accordance with Section 6.3(a) or 6.3(b)), delivered by
Patheon, and not rejected, recalled or returned in accordance with Section 6.1or
6.2. Within [*] days after the end of each Year, Patheon will prepare an annual
reconciliation of Active Materials on the reconciliation report form set forth
in Exhibit D including the calculation of the "Actual Annual Yield" or "AAY" for
the Product at the Manufacturing Site during the Year. AAY is the percentage of
the Quantity Dispensed that was converted to Products and is calculated as
follows:
Quantity Converted during the Year    x    100%    
Quantity Dispensed during the Year
After Patheon has produced a minimum of [*] successful commercial production
Batches of Product and has produced commercial production Batches for at least
[*] at the Manufacturing Site (collectively, the "Target Yield Determination
Batches"), the parties will work in good faith to agree on the target yield for
the Product at the Manufacturing Site (each, a "Target Yield"). The Target Yield
will be revised annually as agreed by the parties to reflect the actual
manufacturing experience.
(b)
Shortfall Credit Calculation. The parties will agree in each Product Agreement
to a specific Loss Tolerance Percentage, which will be used to calculate whether
a shortfall in Active Material yield has occurred. If the Actual Annual Yield
falls more than the agreed Loss Tolerance Percentage below the respective Target
Yield in a Year, then the shortfall for the Year (the "Shortfall") for such
Product will be calculated as follows:

[*]
(c)
Credit for Shortfall. If there is a Shortfall for a Product in a Year, then
Patheon will credit Client’s account for the amount of the Shortfall not later
than [*] days after the end of the Year. Each credit under this Section 2.2(c)
will be summarized on the reconciliation report form set forth in Exhibit D.
Upon expiration or termination of a Product Agreement, any remaining credit
owing under this Section will be paid to Client. The Annual Shortfall, if any,
will be disclosed by Patheon on the reconciliation report form.

(d)
Maximum Credit. Patheon's liability for Active Materials calculated in
accordance with this Section 2.2 [for any Product] in a Year will not exceed, in
the aggregate, the Maximum Credit Value set forth in Schedule D to a Product
Agreement.

(e)
No Material Breach. If Patheon has used commercially reasonable efforts to
achieve the Target Yield and if the Actual Yield is not less than 80% of the
Target Yield, it will not be a material breach of this Agreement by Patheon
under Section 8.2(a) if the Actual Annual Yield is less than the Target Yield.


-12-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


ARTICLE 3
CLIENT'S OBLIGATIONS
3.1
Payment.

Client will pay Patheon for performing the Manufacturing Services according to
the Prices specified in Schedules B and C in a Product Agreement. These Prices
may be subject to adjustment under other parts of this Agreement. Client will
also pay Patheon for any Bill Back Items.
3.2
Active Materials and Qualification of Additional Sources of Supply.

(a)
Client will at its sole cost and expense deliver the Active Materials to Patheon
in accordance with Section 2.1(g). If applicable, Patheon and Client will
reasonably cooperate to permit the import of the Active Materials to the
Manufacturing Site. Client’s obligation will include obtaining the proper
release of the Active Materials from the applicable Customs Agency and
Regulatory Authority. Client or Client’s designated broker will be the “Importer
of Record” for Active Materials imported to the Manufacturing Site. [*] The
Active Materials will be held by Patheon on behalf of Client as set forth in
this Agreement. Title to the Active Materials will at all times remain the
property of Client. Any Active Materials received by Patheon will only be used
by Patheon to perform the Manufacturing Services. Client will be responsible for
paying for all rejected Product that arises from defects in the Active Materials
which could not be reasonably discoverable by Patheon using the test methods set
forth in the Specifications.

(b)
If Client asks Patheon to qualify an additional source for an Active Material or
any Component, Patheon may agree to evaluate the Active Material or Component to
be supplied by the additional source to determine if it is suitable for use in
the Product. The parties will agree on the scope of work to be performed by
Patheon at Client’s cost. For an Active Material, this work at a minimum will
include: (i) laboratory testing to confirm the Active Material meets existing
specifications; (ii) manufacture of an experimental Batch of Product that will
be placed on three months accelerated stability; and (iii) manufacture of a
mutually agreed upon number of full-scale validation Batches that will be placed
on concurrent stability (one Batch may be the registration Batch if manufactured
at full scale). Section 6.1(d) will apply to all Product manufactured using the
newly approved Active Material or Component because of the limited material
characterization that is performed on additional sources of supply.

(c)
If will promptly advise Client if it encounters supply problems, including
delays and/or delivery of non-conforming Active Material or Components from a
Client designated additional source. Patheon and Client will cooperate to reduce
or eliminate any supply problems from these additional sources of supply. Client
will be obligated to re-qualify all Client designated sources of supply on an
annual basis at its expense and will provide Patheon with copies of these annual
re-qualifications. If Patheon agrees to qualify or re-qualify Client designated
additional sources of supply on behalf of Client, it will do so at Client’s
expense.


-13-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


ARTICLE 4
CONVERSION FEES AND COMPONENT COSTS
4.1
First Year Pricing.

The Price for the first Year will be listed in Schedules B and C in a Product
Agreement and will be subject to the adjustments set forth in Sections 4.2 and
4.3. The Price may also be increased or decreased by Patheon at any time upon
written notice to Client if there are changes to the underlying manufacturing,
packaging or testing assumptions set forth in Schedule B of the Product
Agreement that result in an increase or decrease in the cost of performing the
Manufacturing Services.
4.2
Price Adjustments – Subsequent Years’ Pricing.

After the first Year of the Product Agreement, Patheon may adjust the Price
effective January 1st of each Year as follows:
(a)
Manufacturing and Stability Testing Costs. For Products manufactured in the
United States or Puerto Rico, the conversion component of the Price and the
annual stability testing costs may be adjusted to the extent of the preliminary
number for any change in the Producer Price Index pcu325412325412 for
Pharmaceutical Preparation Manufacturing (“PPI”) published by the United States
Department of Labor, Bureau of Labor Statistics in August of the preceding Year
compared to the final number for the same month of the Year prior to that,
unless the parties otherwise agree in writing. On or before November 30 of each
Year, Patheon will give Client a statement setting forth the calculation for the
adjustment to be applied in calculating the Price for the next Year. For
Products manufactured outside the United States or Puerto Rico, the conversion
component of the Price and the annual stability testing costs may be adjusted to
the extent of the corresponding changes using an inflation index to be agreed by
the parties in the applicable Product Agreement.

(b)
Component Costs. If Patheon incurs an increase in Component costs during the
Year, it may increase the Price for the next Year to pass through the additional
Component costs at Patheon’s actual cost. [*] On or before November 30 of each
Year, Patheon will give Client information about the increase or decrease in
Component costs which will be applied to the calculation of the Price for the
next Year together with reasonable documentation to demonstrate that the Price
increase or decrease is justified. But Patheon will not be required to give
information to Client that is subject to obligations of confidentiality between
Patheon and its suppliers. Patheon will use commercially reasonable efforts to
minimize Component costs.

(c)
Pricing Basis. Client acknowledges that the Price in any Year is quoted based
upon the Annual Volume specified in Schedule B to each Product Agreement. The
Price is subject to change if [*].


-14-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------




[*].On or before November 30 of each Year, Patheon will give Client a statement
setting forth the information to be applied in calculating those cost increases
for the next Year. But Patheon will not be required to give information to
Client that is subject to obligations of confidentiality between Patheon and its
suppliers.


(d)
Adjustments Due to Currency Fluctuations. If the parties agree in a Product
Agreement to invoice in a currency other than the local currency for the
Manufacturing Site, Patheon will adjust the Price to reflect currency
fluctuations. The adjustment will be calculated after all other annual Price
adjustments under this Section 4.2 have been made. The adjustment will
proportionately reflect the increase or decrease, if any, in the Set Exchange
Rate compared to the Set Exchange Rate established for the prior Year or the
Initial Set Exchange Rate, as the case may be. An example of the calculation of
the price adjustment (for a Canadian Manufacturing Site invoiced in USD) is set
forth in Exhibit E.

(e)
Tier Pricing (if specified in a Product Agreement). If the pricing in Schedule B
of a Product Agreement is set forth in Annual Volume tiers based upon Client’s
volume forecasts under Section 5.1(a), the parties will estimate the Price in
any Year based on Client’s [*] forecast provided pursuant to Section 5.1(a).
Within [*] days of the end of each Year, the parties will reconcile the
difference which may be payable by either party based on the Actual Ordered
Product for the Year. If the Actual Ordered Product for the Year is in a tier
with a higher cost than that used to calculate the Price for the Year, Client
will pay Patheon the difference owed in accordance with Section 5.5. If the
Actual Ordered Product for the year is in a tier with a lower cost than that
used by the parties to estimate the Price for the year, Patheon will credit or
refund, at Client’s option, Client for the overpayment.

(f)
For all Price adjustments under this Section 4.2, Patheon will deliver to Client
on or before November 30 of each Year a revised Schedule B to the Product
Agreement to be effective for Product delivered on or after the first day of the
next Year. If in any Year Patheon would have been entitled to increase the Price
based on any of the provisions of this Section 4.2 but Patheon did not exercise
its right to do so, then at the expiry of any subsequent Year, Patheon will be
entitled to make cumulative adjustments only for Product sold after the expiry
of such Year, as set out in Section 4.2 to the extent of any permitted changes
for all of the preceding Years since Patheon last adjusted the Price.



4.3
Price Adjustments – Current Year Pricing.

During any Year, the Prices set out in Schedule B of a Product Agreement will be
adjusted as follows:
Extraordinary Increases in Component Costs. If, at any time, market conditions
result in Patheon's cost of Components being materially greater or less than
normal forecasted changes,

-15-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


then the Price may be adjusted for any affected Product to solely to reflect the
changes to the Component costs. Unless otherwise agreed in a Product Agreement,
changes materially greater or less than normal forecasted increases will have
occurred if: (i) the cost of a Component increases or decreases by [*] of the
cost for that Component, as set forth in Schedule B to the applicable Product
Agreement and subject to any prior adjustments made under Section 4.2(b); or
(ii) the aggregate cost for all Components required to manufacture a Product
increases or decreases by [*] of the total Component costs for the Product as
set forth in Schedule B to applicable Product Agreement and subject to any prior
adjustments made under Section 4.2(b). If Component costs have been previously
adjusted to reflect an increase or decrease in the cost of one or more
Components, the adjustments set out in (i) and (ii) above will operate based on
the last cost adjustment for the Components.
For a Price adjustment under this Section 4.3, Patheon will deliver to Client a
revised Schedule B to the Product Agreement and budgetary pricing information,
adjusted Component costs or other documents reasonably sufficient to demonstrate
that a Price adjustment is justified. Patheon will have no obligation to deliver
any supporting documents that are subject to obligations of confidentiality
between Patheon and its suppliers. The revised Price will be effective for any
Product delivered on or after the first day of the month following Client’s
receipt of the revised Schedule B to the Product Agreement.
4.4
Adjustments Due to Technical Changes or Regulatory Authority Requirements.

For changes to the Specifications or manufacturing processes that are required
by Applicable Laws ("Required Manufacturing Changes"), Patheon and Client will
cooperate in making these changes and use commercially reasonable efforts to
implement the changes promptly in a manner that minimizes any effect on the
supply hereunder to Client of Product meeting Specifications. All costs
associated with Required Manufacturing Changes directly related to the
Manufacturing Site will be borne by Patheon. All other costs associated with
Required Manufacturing Changes under this Agreement, including, without
limitation, obsolete Components, Regulatory Filings, work in process, equipment
and Product will be borne by Client. Amendments to the Specifications or the
Quality Agreement requested by the Client that are not Required Manufacturing
Changes ("Client Requested Changes") will only be implemented following a
technical and cost review by Patheon and are subject to Client and Patheon
reaching agreement as to revisions, if any, to the fees specified in Schedules B
or C of the Product Agreement necessitated by the amendment. Amendments to the
Specifications, the Quality Agreement or the Manufacturing Site requested by
Patheon that are not Required Manufacturing Changes ("Patheon Requested
Changes") will only be implemented following the approval of Client, this
approval not to be unreasonably withheld, and the costs of the Patheon Requested
Changes will be borne by Patheon. If Client accepts a proposed fee change, the
proposed change in the Specifications will be implemented, and the fee change
will become effective only for those orders of the Product that are manufactured
in accordance with the revised Specifications. In addition, for Client Requested
Changes, Client agrees to purchase, at Patheon's cost (including all costs
incurred by Patheon in connection with the purchase and handling of the
Inventory), all Inventory held under the "old" Specifications and purchased or
maintained by Patheon in order to fill Firm Orders or in accordance with Section
5.2, to the extent that the Inventory can no longer be utilized under the
revised Specifications. Open purchase orders for Components no longer required
under any revised Specifications that were placed by Patheon in accordance with
this Agreement with suppliers in order to fill Firm Orders or in accordance with
Section 5.2 will be cancelled where possible, and where the orders are not
subject to cancellation without penalty, will be assigned to and satisfied by
Client.





-16-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


4.5
Multi-Country Packaging Requirements.

If Client decides to have Patheon perform Manufacturing Services for the Product
for countries outside the Territory, then Client will inform Patheon of the
packaging requirements for each new country and Patheon will prepare a quotation
for consideration by Client of any additional costs for Components (other than
Client-Supplied Components) and the change over fees for the Product destined
for each new country. The agreed additional packaging requirements and related
packaging costs and change over fees will be set out in a written amendment to
this Agreement.


ARTICLE 5
ORDERS, SHIPMENT, INVOICING, PAYMENT
5.1
Orders and Forecasts.

(a)
Long Term Forecast. When each Product Agreement is executed, Client will give
Patheon a non-binding [*] year forecast of Client’s volume requirements for the
Product for each Year during the term of the Product Agreement (the “Long Term
Forecast”). The Long Term Forecast will thereafter be updated every six months
(as of June 1 and December 1) during the Initial Product Term. If Patheon is
unable to accommodate any portion of the Long Term Forecast, it will notify
Client and the parties will agree on any revisions to the forecast.

(b)
Rolling [*] Month Forecast. When each Product Agreement is executed, Client will
give Patheon a non-binding [*] month forecast of the volume of Product that
Client expects to order in the first [*] months of commercial manufacture of the
Product. This forecast will then be updated by Client on or before the [*] day
of each month on a rolling forward basis. Client will update the forecast
forthwith if it determines that the volumes estimated in the most recent
forecast are anticipated to change by more than [*]. The most recent [*] month
forecast will prevail over prior forecasts.

(c)
Firm Orders. On or before the [*] day of each month Client will issue firm
written orders (“Firm Orders”) for each Product from time to time at Client’s
discretion to be produced and delivered to Client on a date not less than [*]
months from the [*] date of the month immediately following the date that the
Firm Order is submitted unless otherwise agreed in a Product Agreement. Firm
Orders submitted to Patheon will specify Client’s purchase order number,
quantities by Product, type of packaging, delivery schedule and any other
elements necessary to ensure the timely production and shipment of each Product.
The quantities of Product ordered in Firm Orders will be firm and binding on
Client. Notwithstanding the foregoing, and subject to the availability of
required Components, for each Product, Patheon will permit amendments and
substitutions to Firm Orders issued by Client upon prior written notice to
Patheon for Product packaging no more than [*] per Year. But Patheon will not
accept these amendments or substitutions once manufacturing or packaging has
commenced.

(d)
Acceptance of Firm Order. Firm Orders placed with Patheon by Client pursuant to
the provisions of Section 5.1(b) will be acknowledged by Patheon in writing
within [*] days of receipt thereof. Patheon will use commercially reasonable
efforts to ensure that all Product ordered by Client in accordance with this
Agreement will be shipped in


-17-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


accordance with the delivery dates specified in Client’s purchase order but in
no event will the actual delivery date be more or less than five days from the
date of delivery specified in Client’s purchase order. Patheon will notify
Client promptly of any significant anticipated delay no later than [*] days
prior to the delivery date.
(e)
Cancellation of a Firm Order. Client may cancel a Firm Order upon written notice
to Patheon within the first [*] days of the firm period if Patheon has not
started the manufacturing process under the Firm Order before receipt of the
cancellation notice. If Client cancels a Firm Order in any other circumstances,
Client will pay Patheon [*] of the Price for the Firm Order.

(f)
Controlled Substance Quota Requirements (if applicable). Client will give
Patheon the information set forth below for obtaining any required DEA or
equivalent agency quotas needed to perform the Manufacturing Services. Patheon
will be responsible for management of DEA quota information in accordance with
DEA regulations. Patheon and Client will cooperate to communicate the
information and to assist each other in DEA information requirements related to
the Product as follows: (i) as of [*] for the applicable Product, Client will
provide to Patheon the next Year’s annual quota requirements for the Product;
(ii) as of [*], Client will provide to Patheon any changes to the next Year’s
quota requirements; (iii) Client will pro-actively communicate any changes to
the quota requirements for the then-current Year reasonably in advance of the
time for Patheon to file and finalize DEA filings supporting the changes; (iv)
upon Patheon receiving the necessary forecast information from Client in order
to request additional quota, Patheon will submit to the DEA, on a timely basis,
all filings necessary to obtain DEA or equivalent agency quotas for Active
Materials and will use commercially reasonable efforts to secure sufficient
quota from the DEA so as to achieve Delivery Dates for Product as set forth in
applicable purchase orders and forecasts submitted to Patheon by Client or its
designee; and (v) Patheon will not be responsible for DEA’s refusal or failure
to grant sufficient quota for reasons beyond the reasonable control of Patheon,
provided that Patheon has met its obligations above. PATHEON ACKNOWLEDGES THAT
TIME IS OF THE ESSENCE IN PERFORMING ITS OBLIGATIONS UNDER THS PROVISION.

5.2
Reliance by Patheon.

(a)        Client understands and acknowledges that Patheon will rely on the
Firm Orders and rolling forecasts submitted under Sections 5.1(a), and (b) in
ordering the Components (other than Client-Supplied Components) required to meet
the Firm Orders. In addition, Client understands that to ensure an orderly
supply of the Components, Patheon may want to purchase the Components in
sufficient volumes to meet the production requirements for Products during part
or all of the forecasted periods referred to in Section 5.1(a) or to meet the
production requirements of any longer period agreed to by Patheon and Client.
Accordingly, Client authorizes Patheon to purchase Components to satisfy the
Manufacturing Services requirements for Products for the first [*] months
contemplated in the most recent forecast given by Client under Section 5.1(a).
Patheon may make other purchases of Components to meet Manufacturing Services
requirements for longer periods if agreed to in writing by the parties. Client
will give Patheon written authorization to order Components for any launch
quantities of Product requested by Client which will be considered a Firm Order
when accepted by Patheon.


(b)        Client will reimburse Patheon for the cost of Components ordered by
Patheon under Firm Orders or under Section 5.2(a) that are not included in
finished Products manufactured for Client within [*] months after the forecasted
month for which the purchases have been made (or for a longer period as

-18-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


the parties may agree) or if the Components have expired or are rendered
obsolete due to changes in artwork or applicable regulations during the period
(collectively, “Obsolete Stock”). This reimbursement will include Patheon’s cost
to purchase and destroy the Obsolete Stock. If any non-expired Components are
used in Products subsequently manufactured for Client or in third party products
manufactured by Patheon, Client will receive credit for any costs of those
Components previously paid to Patheon by Client.
(c)        If Client fails to take possession or arrange for the destruction of
non-expired Components within [*] months of purchase or, in the case of the
delivery of conforming finished Product not accepted by Client within [*] of
manufacture, Client will pay Patheon [*] per pallet, per month thereafter for
storing the Components or finished Product. Storage fees for Components or
Product which contain controlled substances or require refrigeration will be
charged at [*] per pallet per month. Storage fees are subject to a one pallet
minimum charge per month. Patheon may ship finished Product held by it longer
than [*] to the Client at Client’s expense on [*] days written notice to the
Client.


5.3
Minimum Orders.

Client may only order Manufacturing Services for Batches of Products only in
multiples of the Minimum Order Quantities as set out in Schedule B to each
Product Agreement.
5.4
Delivery and Shipping.

Delivery of Products will be made [*] (Incoterms 2010) Patheon’s shipping point
unless otherwise agreed in a Product Agreement. Risk of loss or of damage to
Products will remain with Patheon until Patheon loads the Products onto the
carrier’s vehicle for shipment at the shipping point at which time risk of loss
or damage will transfer to Client. Patheon will, in accordance with Client’s
instructions and as agent for Client, arrange for shipping to be paid by Client.
Client will arrange for insurance and will select the freight carrier used by
Patheon to ship Products and may monitor Patheon’s shipping and freight
practices as they pertain to this Agreement. Products will be transported in
accordance with the Specifications and Applicable Law.
5.5
Invoices and Payment.

Invoices will be sent by fax or email to the fax number or email address given
by Client to Patheon in writing. Unless otherwise agreed in a Product Agreement,
invoices will be issued when the Product is manufactured and released by Patheon
to Client, and in the case of invoices for stability studies, within [*] days of
completion of the applicable study. Patheon will also submit to Client, with
each shipment of Products, a duplicate copy of the invoice covering the
shipment. Patheon will also provide Client with an invoice covering any
Inventory or Components which are to be purchased by Client under Section 5.2 of
this Agreement. Each invoice will, to the extent applicable, identify Client’s
purchase order number, Product numbers, names and quantities, unit price,
freight charges, and the total amount to be paid by Client. Unless otherwise
agreed in a Product Agreement, Client will pay all invoices within [*] days of
the date thereof. If any portion of an invoice is disputed, Client will pay
Patheon for the undisputed amount and the parties will use good faith efforts to
reconcile the disputed amount as soon as practicable. Any amounts that are
disputed by Client will not be due until ten days following the resolution of
the dispute. Interest on undisputed past due accounts will accrue at [*] per
month which is equal to an annual rate of [*].

-19-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


ARTICLE 6
PRODUCT CLAIMS AND RECALLS
6.1
Product Claims.

(a)        Product Claims. Client has the right to reject any portion of any
shipment of Product that deviates from the Specifications or was not
manufactured in accordance with cGMPs or Applicable Laws without invalidating
any remainder of the shipment. Client or its designee will inspect the Products
manufactured by Patheon upon receipt and will use commercially reasonable
efforts to give Patheon written notice (a "Deficiency Notice") of all claims for
Products that deviate from the Specifications, cGMPs, or Applicable Laws within
[*] days after Client’s or its designee’s receipt thereof (or, in the case of
any defects not reasonably susceptible to discovery upon receipt of the Product,
within [*] days after discovery by Client, but not after the expiration date of
the Product). Should Client fail to give Patheon the Deficiency Notice within
the applicable period, then the delivery will be deemed to have been accepted by
Client on the [*] day after delivery or discovery, as applicable. Patheon will
have no liability for any deviations for which it has not received notice within
the applicable period.


(b)        Determination of Deficiency. Upon receipt of a Deficiency Notice,
Patheon will have [*] days to advise Client by notice in writing that it
disagrees with the contents of the Deficiency Notice. If Client and Patheon fail
to agree within [*] days after Patheon's notice to Client as to whether any
Products identified in the Deficiency Notice deviate from the Specifications,
cGMPs, or Applicable Laws, then the parties will mutually select an independent
laboratory to evaluate if the Products deviate from the Specifications, cGMPs,
or Applicable Laws. This evaluation will be binding on the parties. If the
evaluation certifies that any Products deviate from the Specifications, cGMPs,
or Applicable Laws, Client may reject those Products in the manner contemplated
in this Section 6.1 and Patheon will be responsible for the cost of the
evaluation. If the evaluation does not so certify for any of the Products, then
Client will be deemed to have accepted delivery of the Products on the [*] day
after delivery (or, in the case of any defects not reasonably susceptible to
discovery upon receipt of the Product, on the [*] day after discovery thereof by
Client, but not after the expiration date of the Product) and Client will be
responsible for the cost of the evaluation.


(c)        Shortages. If there is a shortage of Product in any shipment by
Patheon, at Client’s election, Patheon will use its commercially reasonable
efforts to make up the shortage at the next scheduled delivery date. But if the
shortage is more than [*] of the quantity ordered for any individual package
configuration, Patheon will use its commercially reasonable efforts to make up
the shortage as soon as practical after the shortage is reported to Patheon, but
no later than [*] days thereafter.


(d)        Product Rejection for Finished Product Specification Failure.
Internal process specifications will be defined and agreed upon. If Patheon
manufactures Product in accordance with the agreed upon process specifications,
the batch production record, and Patheon’s standard operating procedures for
manufacturing, and a batch or portion of batch of Product does not meet a
finished Product specification, Client will pay Patheon the applicable fee per
unit for the non-conforming Product. The API in the non-conforming Product will
be included in the “Quantity Converted” for purposes of calculating the “Actual
Annual Yield” under Section 2.2(a). For avoidance of doubt, any dispute arising
with respect to this Section shall be resolved in accordance with Section 12.2.


6.2
Product Recalls and Returns.

(a)        Records and Notice. Patheon and Client will each maintain records
necessary to permit a Recall of any Products delivered to Client or customers of
Client. Each party will notify the other by

-20-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


telephone (to be confirmed in writing) within [*] of any information which might
affect the marketability, safety or effectiveness of the Products or which might
result in the Recall or seizure of the Products. Upon receiving this notice or
upon this discovery, each party will stop making any further shipments of any
Products in its possession or control until a decision has been made whether a
Recall or some other corrective action is necessary. The decision to initiate a
Recall or to take some other corrective action, if any, will be made and
implemented by Client. "Recall" will mean any action (i) by Client to recover
title to or possession of quantities of the Products sold or shipped to third
parties (including, without limitation, the voluntary withdrawal of Products
from the market); or (ii) by any regulatory authorities to detain or destroy any
of the Products. Recall will also include any action by either party to refrain
from selling or shipping quantities of the Products to third parties which would
be subject to a Recall if sold or shipped.
(b)    Recalls. If (i) any Regulatory Authority issues a directive, order or,
following the issuance of a safety warning or alert about a Product, a written
request that any Product be Recalled, (ii) a court of competent jurisdiction
orders a Recall, or (iii) Client determines that any Product should be Recalled
or that a "Dear Doctor" letter is required relating the restrictions on the use
of any Product, Patheon will co-operate as reasonably required by Client, having
regard to all applicable laws and regulations.


(c)    Product Returns. Client will have the responsibility for handling
customer returns of the Products. Patheon will give Client any assistance that
Client may reasonably require to handle the returns.


6.3
Patheon’s Responsibility for Defective and Recalled Products.

(a)        Defective Product. If Client rejects Products under Section 6.1 and
the deviation is determined to have arisen from Patheon’s failure to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, or
Applicable Laws, Patheon will credit Client’s account for Patheon’s invoice
price for the defective Products. If Client previously paid for the defective
Products, Patheon will promptly, at Client’s election, either: (i) refund the
invoice price for the defective Products; (ii) offset the amount paid against
other amounts due to Patheon hereunder; or (iii) replace the Products with
conforming Products, without Client being liable for payment therefor under
Section 3.1, contingent upon the receipt from Client of all Active Materials and
Client-Supplied Components required for the manufacture of the replacement
Products. If the defective Products were manufactured using Client-Supplied
Components, then Patheon will, as determined by Client, (i) refund the value of
these Client-Supplied Components to Client or (ii) offset the amount paid
against other amounts due to Patheon hereunder. For greater certainty, Patheon’s
responsibility for any loss of Active Materials in defective Product will be
captured and calculated in the Active Materials Yield under Section 2.2 and
Client will receive a Shortfall Credit in connection therewith.


(b)        Recalled Product. To the extent a Recall or return results from, or
arises out of, a failure by Patheon to perform the Manufacturing Services in
accordance with the Specifications, cGMPs, or Applicable Laws, Patheon will be
responsible for the documented out-of-pocket expenses of the Recall or return
and will use its commercially reasonable efforts to replace the Recalled or
returned Products with new Products, contingent upon the receipt from Client of
all Active Materials and Client-Supplied Components required for the manufacture
of the replacement Products. For greater certainty, Patheon’s responsibility for
any loss of Active Materials in Recalled Product will be captured and calculated
in the Active Materials Yield under Section 2.2. If Patheon is unable to replace
the Recalled or returned Products (except where this inability results from a
failure to receive the required Active Materials and Client-Supplied Components
due to the fault of Client), then at Client’s request, Patheon will reimburse
Client for the price that Client paid to Patheon for Manufacturing Services for
the affected Products. Patheon will also be responsible for investigating all
Recalls and returns (other than as a result of the

-21-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


expiration of the Product) resulting from Patheon’s failure to manufacture the
Product in accordance with the Specifications, cGMPs, or Applicable Laws, at its
own expense and Patheon will promptly report to Client in writing the results of
this investigation. In all other circumstances, Recalls, returns, or other
corrective actions will be made at Client's cost and expense.
(c)        Except as set forth in Sections 6.3(a) and (b) above, Patheon will
not be liable to Client nor have any responsibility to Client for any
deficiencies in, or other liabilities associated with, any Product manufactured
by it in accordance with this Agreement, (collectively, "Product Claims"). For
greater certainty but not limitation, except as set forth in Sections 6.3(a) and
(b) above, Patheon will have no obligation for any Product Claims to the extent
the Product Claim (i) is caused by deficiencies in the Specifications, the
safety, efficacy, or marketability of the Products or any distribution thereof
after delivery in accordance with Section 5.4, (ii) results from a defect in a
Component that is not reasonably discoverable by Patheon using the test methods
set forth in the Specifications prior to use of the applicable Component in the
performance of the Manufacturing Services, (iii) results from a defect in the
Active Materials, Client-Supplied Components or Components supplied by a Client
designated additional source that is not reasonably discoverable by Patheon
using the test methods set forth in the Specifications, (iv) is caused by
actions of third parties occurring after the Product is shipped by Patheon under
Section 5.4, (v) is due to packaging design or labelling defects or omissions
for which Patheon has no responsibility, (vi) is due to any unascertainable
reason despite Patheon having performed the Manufacturing Services in accordance
with the Specifications, cGMPs, and Applicable Laws, or (vii) is due to any
breach by Client of its obligations under this Agreement.


6.4
Disposition of Defective or Recalled Products.

Client will not dispose of any damaged, defective, returned, or Recalled
Products for which it intends to assert a claim against Patheon without
Patheon’s prior written authorization to do so. Alternatively, Patheon may
instruct Client to return the Products to Patheon. Patheon will bear the cost of
disposition for any damaged, defective, returned or Recalled Products for which
it bears responsibility under Section 6.3. In all other circumstances, Client
will bear the cost of disposition, including all applicable fees for
Manufacturing Services, for any damaged, defective, returned, or Recalled
Products.
6.5
Healthcare Provider or Patient Questions and Complaints.

Client will have the sole responsibility for responding to questions and
complaints from its customers. Questions or complaints received by Patheon from
Client's customers, healthcare providers or patients will be promptly referred
to Client. Patheon will co-operate as reasonably required to allow Client to
determine the cause of and resolve any questions and complaints. This assistance
will include follow-up investigations, including testing. In addition, Patheon
will give Client all necessary information in Patheon’s possession or control
that will enable Client to respond properly to questions or complaints about the
Products as set forth in the Quality Agreement. If it is determined that the
cause of the complaint resulted from a failure by Patheon to perform the
Manufacturing Services in accordance with the Specifications, cGMPs, and
Applicable Laws and any additional procedures agreed upon in writing by Patheon
and Client or a breach of this Agreement by Patheon, all costs incurred under
this Section 6.5 will be borne by Patheon. In all other circumstances, Client
will bear the cost incurred under this Section 6.5.
6.6
Sole Remedy.

Except for the indemnity set forth in Section 10.3 and subject to the
limitations set forth in Sections 10.1 and 10.2, the remedies described in this
Article 6 will be Client’s sole remedy for any failure

-22-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


by Patheon to provide the Manufacturing Services in accordance with the
Specifications, cGMPs, and Applicable Laws or any additional procedures agreed
upon in writing by Client and Patheon.


ARTICLE 7
CO-OPERATION
7.1
Quarterly Review.

Each party will forthwith upon execution of this Agreement appoint one of its
employees to be a relationship manager responsible for liaison between the
parties. The relationship managers will meet not less than quarterly to review
the current status of the business relationship, including but not limited to,
equipment and facilities updates, current and anticipated manufacturing
capacity, planned work or changes to each Manufacturing Site and anticipated
shut downs of each Manufacturing Site, and manage any issues that have arisen.
7.2
Governmental Agencies.

Subject to Section 7.8 and Article 11, each party may communicate with any
governmental agency, including but not limited to governmental agencies
responsible for granting Regulatory Approval for the applicable Product,
regarding such Product if, in the opinion of that party's counsel, the
communication is necessary to comply with the terms of this Agreement or the
requirements of any law, governmental order or regulation. Unless, in the
reasonable opinion of its counsel, there is a legal prohibition against doing
so, each party will permit the other party to accompany and take part in any
communications with the agency, and to receive copies of all communications from
the agency.
7.3
Records and Accounting by Patheon.

Patheon will keep records of the manufacture, testing, and shipping of the
Products, and retain samples of the Products as are necessary to comply with
manufacturing regulatory requirements applicable to Patheon, as well as to
assist with resolving Product complaints and other similar investigations.
Unless otherwise agreed to in the Quality Agreement, copies of the records and
samples will be retained for [*] following the date of Product expiry, or longer
if required by Applicable Law, following which time Patheon may destroy such
records or samples; provided, however, Patheon will notify Client in writing at
least [*] days prior to such destruction and will retain or deliver such records
or samples to Client, at Client’s option and expense, if Client so requests.
7.4
Inspection.

Client may inspect Patheon reports and records relating to this Agreement during
normal business hours and with reasonable advance notice, but a Patheon
representative must be present during the inspection.
7.5
Access.

Patheon will give Client reasonable access at agreed times to the areas of each
Manufacturing Site in which a Product is manufactured, stored, handled, or
shipped to permit Client to verify that the Manufacturing Services are being
performed in accordance with the Specifications, cGMPs, and Applicable Laws.
But, with the exception of “for-cause” audits, for each Product, Client will be
limited each Year to [*], lasting no more than [*] days, and involving no more
than [*] auditors. Client may request additional cGMP-type audits, additional
audit days, or the participation

-23-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


of additional auditors subject to payment to Patheon of a fee of [*] for each
additional audit day and [*] per audit day for each additional auditor. Patheon
agrees to permit Client to review Patheon’s standard operating procedures for
the manufacture of the Product and those associated with the general facilities,
equipment or procedures required for compliance with cGMPs or DEA requirements.
The right of access provided in this Section 7.5 will not include a right to
access or inspect Patheon’s financial records. Patheon will use commercially
reasonable efforts to obtain the right for Client to have similar inspection
rights for Patheon’s third party Component suppliers. If deficiencies are found
by Client during these inspections, the parties will promptly meet to discuss
and resolve them and Client will be entitled to make reasonable follow up
inspections to monitor correction of the deficiencies.
7.6
Notification of Regulatory Inspections.

Patheon will notify Client within [*] of any inspections by or communications
with, any governmental agency involving the Products. Patheon will furnish to
Client within [*] all material information supplied to, or supplied by the
governmental agency or third party supplier to the extent that the report
relates to a Product or the ability of Patheon to supply a Product. Patheon will
promptly correct any deficiencies noted by any governmental agency in these
inspections. Patheon will also notify Client of receipt of any form 483’s or
warning letters or any other significant regulatory action which Patheon’s
quality assurance group determines could impact the regulatory status of the
Products.
7.7
Reports.

Upon request, Patheon will supply on an annual basis all Product data, including
release test results, complaint test results, and all investigations (in
manufacturing, testing, and storage), that Client reasonably requires in order
to complete any filing under any applicable regulatory regime, including any
Annual Report that Client is required to file with the FDA. Any additional
report requested by Client beyond the scope of cGMPs and customary FDA
requirements and beyond the scope of the reports provided by Section 2.2 will be
subject to an additional fee to be agreed upon between Patheon and the Client.
7.8
Regulatory Filings.

(a)Regulatory Authority. Client will have the sole responsibility at Client’s
expense for filing all documents with all Regulatory Authorities and taking any
other actions that may be required for the receipt and/or maintenance of
Regulatory Authority approval for the commercial manufacture, distribution and
sale of the Products (“Regulatory Approval”). Patheon will assist Client, to the
extent consistent with Patheon’s obligations under this Agreement, to obtain
Regulatory Authority approval for the commercial manufacture, distribution and
sale of all Products as quickly as reasonably possible.


(b)Verification of Data. Prior to filing any documents with any Regulatory
Authority that incorporate data generated by Patheon, Client will give Patheon a
copy of the documents incorporating this data to give Patheon the opportunity to
verify the accuracy and regulatory validity of those documents as they relate to
Patheon generated data. Patheon requires [*] days to perform this review but the
parties may agree to a shorter time for the review as needed.


(c)Verification of CMC. Prior to filing with any Regulatory Authority any
documentation which is or is equivalent to the Quality Module (Drug Product
Section) of the Common Technical Document (all such documentation herein
referred to as “CTD”) related to any Marketing Authorization, such as a US New
Drug Application, US Abbreviated New Drug Application, US Biologics Licence

-24-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


Application, or EU Marketing Authorisation Application, Client will give Patheon
a copy of the CTD as well as all supporting documents which have been relied
upon to prepare the CTD. This disclosure will permit Patheon to verify that the
CTD accurately describes the validation or scale-up work that Patheon has
performed and the manufacturing processes that Patheon will perform under this
Agreement. Patheon requires [*] days to perform this review but the parties may
agree to a shorter time for the review as needed. Client will give Patheon
copies of all relevant filings at the time of submission which contain CDT
information regarding the Product.
 
(d)Deficiencies. If, in Patheon’s good faith discretion, acting reasonably,
Patheon determines that any of the information given by Client under clauses (b)
and (c) above is inaccurate or deficient in any manner whatsoever (the
"Deficiencies"), Patheon will notify Client in writing of the Deficiencies. The
parties will work together to have the Deficiencies resolved prior to any
pre-approval inspection.


(e)Client Responsibility. For clarity, in reviewing the documents referred to in
clause (b) above, Patheon’s role will be limited to verifying the accuracy of
the description of the work undertaken or to be undertaken by Patheon. Subject
to the foregoing, Patheon will not assume any responsibility for the accuracy of
any application for receipt of an approval by a Regulatory Authority, except as
to information provided by or verified by Patheon. Subject to Patheon’s
obligation to cooperate with Client pursuant to the terms and conditions of this
Agreement, Client is solely responsible for the preparation and filing of the
application for approval by the Regulatory Authority.


7.9
Inspection by Regulatory Authorities.

If Client does not give Patheon the documents requested under clauses (b) and
(c) above within the time specified and if Patheon reasonably believes that
Patheon’s standing with a Regulatory Authority may be jeopardized, Patheon may,
in its sole discretion, delay or postpone any inspection by the Regulatory
Authority until Patheon has reviewed the requested documents and is satisfied
with their contents, but this review must be completed within [*] days of
Patheon’s receipt of the documentation from Client.


ARTICLE 8
TERM AND TERMINATION
8.1
Initial Term.

This Agreement will become effective as of the Effective Date and will continue
until December 31, 2020 (the "Initial Term"), unless terminated earlier by one
of the parties in accordance herewith. This Agreement will automatically renew
after the Initial Term for successive terms of two Years each if there is a
Product Agreement in effect, unless either party gives written notice to the
other party of its intention to terminate this Agreement at least 18 months
prior to the end of the then current term. In any event, the legal terms and
conditions of this Agreement will continue to govern any Product Agreement in
effect as provided in Section 1.2. Each Product Agreement will have an initial
term of five years from the start of commercial manufacture at the Manufacturing
Site for the Product unless the parties agree to a different number of years in
the applicable Product Agreement (each, an “Initial Product Term”). Unless
otherwise agreed in a particular Product Agreement, Product Agreements will
automatically renew after the Initial Product Term for successive terms of two
years each unless either party gives written notice to the other party of its
intention to terminate the Product Agreement at least 18 months (the “Product
Agreement Non-Renewal Notice Period”) prior to the end of the then current term.
[*].

-25-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


[*].
8.2
Termination for Cause.

(a)        Either party at its sole option may terminate this Agreement or a
Product Agreement upon written notice where the other party has failed to remedy
a material breach of any of its representations, warranties, or other
obligations under this Agreement or the applicable Product Agreement within
60 days following receipt of a written notice (the "Remediation Period") of the
breach from the aggrieved party that expressly states that it is a notice under
this Section 8.2(a) (a "Breach Notice"). The aggrieved party's right to
terminate this Agreement or the applicable Product Agreement under this Section
8.2(a) may only be exercised for a period of 60 days following the expiry of the
Remediation Period (where the breach has not been remedied) and if the
termination right is not exercised during this period then the aggrieved party
will be deemed to have waived the breach of the representation, warranty, or
obligation described in the Breach Notice. The termination of a Product
Agreement under this Section 8.2(a) will not affect this Agreement or any other
Product Agreements where there has been no material breach of the other Product
Agreements.


(b)        Either party at its sole option may immediately terminate this
Agreement or a Product Agreement upon written notice, but without prior advance
notice, to the other party if: (i) the other party is declared insolvent or
bankrupt by a court of competent jurisdiction; (ii) a voluntary petition of
bankruptcy is filed in any court of competent jurisdiction by the other party;
or (iii) this Agreement or a Product Agreement is assigned by the other party
for the benefit of creditors.


(c)        Client may terminate a Product Agreement upon 30 days' prior written
notice if any Authority takes any action, or raises any objection, that prevents
Client from importing, exporting, purchasing, or selling the Product. But if
this occurs, Client must still fulfill all of its obligations under Section 8.4
below and under any Capital Equipment Agreement regarding the applicable
Product.


(d)        Patheon may terminate this Agreement or a Product Agreement upon 12
months' prior written notice if Client assigns under Section 13.6 any of its
rights under this Agreement or a Product Agreement to an assignee that (i), in
the opinion of Patheon acting reasonably and in good faith, is unable to pay for
Product it orders under this Agreement; or (ii) is a Patheon Competitor.


8.3
Termination by Client.

(a)
The Client may terminate this Agreement or any Product Agreement at any time
upon 12 months’ prior written notice to Patheon.

(b)
For any Product that has not obtained Regulatory Authority approval at the time
the applicable Product Agreement is executed, the Client may terminate the
applicable Product Agreement at any time on 60 days prior written notice.


-26-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------




8.4
Product Discontinuation.

Except as provided in Section 8.2(c), Client may terminate a Product Agreement
upon 90 days’ prior written notice if it intends to no longer order
Manufacturing Services for a Product due to this Product's discontinuance in the
market.
8.5
Obligations on Termination.

If a Product Agreement expires, or is terminated in whole or in part for any
reason:
(a)
Client will take delivery of and pay for all undelivered Product that was
manufactured and/or packaged in compliance with the Product Agreement and this
Agreement under a Firm Order at the price in effect at the time the Firm Order
was placed;

(b)
Client will purchase, at Patheon's cost (plus a [*] handling fee for
Components), the Inventory applicable to the Products which was purchased,
produced or maintained by Patheon in reliance on Firm Orders or in accordance
with Section 5.2 prior to notice of termination being given;

(c)
Client will satisfy the purchase price payable under Patheon's orders with
suppliers of Components, if the orders were made by Patheon in reliance on Firm
Orders or in accordance with Section 5.2;

(d)
Patheon will return to Client all unused Active Materials (with shipping and
related expenses, if any, to be borne by Client).

(e)
Client acknowledges that no Patheon Competitor will be permitted access to the
Manufacturing Site; and

(f)
Client will make commercially reasonable efforts, at its own expense, to remove
from Patheon site(s), within [*] days, all unused Active Material and
Client-Supplied Components, all applicable Inventory and Materials (whether
current or obsolete), supplies, undelivered Product, chattels, equipment or
other moveable property owned by Client, related to the Agreement and located at
a Patheon site or that is otherwise under Patheon’s care and control (“Client
Property”). If Client fails to remove the Client Property within [*] days
following the completion, termination, or expiration of the Product Agreement,
Client will pay Patheon [*] per pallet, per month, [*] minimum (except that
Client will pay [*] per pallet, per month, [*] minimum, for any of the Client
Property that contains controlled substances, requires refrigeration or other
special storage requirements) thereafter for storing the Client Property and
will assume any third party storage charges invoiced to Patheon regarding the
Client Property. Patheon will invoice Client for the storage charges as set
forth in Section 5.5 of this Agreement.

(g)
In connection with the expiration or termination of this Agreement or any
Product Agreement hereunder, at Client’s request, Patheon will provide
assistance reasonably required to transfer the Manufacturing Services. Such
assistance may include, without limitation, providing documents required for the
Manufacturing Services, attending meetings (in person or via teleconference),
and subject to the confidentiality provisions hereof, hosting a Manufacturing
Site visit. Except in cases of termination by Client pursuant to Section 8.2,
Client will reimburse Patheon for its costs incurred in providing


-27-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


such assistance in accordance with a tech transfer plan and budget negotiated in
good faith and agreed upon by the parties.
Any, termination or expiration of this Agreement or a Product Agreement will not
affect any outstanding obligations or payments due prior to the termination or
expiration, nor will it prejudice any other remedies that the parties may have
under this Agreement or a Product Agreement or any related Capital Equipment
Agreement. For greater certainty, the termination or expiration of this
Agreement or of a Product Agreement for any reason will not affect the
obligations and responsibilities of the parties under Articles 9, 10 and 11 and
Sections 5.4, 5.5, 8.5, 13.1, 13.2 and 13.3, all of which survive any
termination or expiration.


ARTICLE 9
REPRESENTATIONS, WARRANTIES AND COVENANTS
9.1
Authority.

Each party covenants, represents, and warrants that it has the full right and
authority to enter into this Agreement and that it is not aware of any
impediment that would inhibit its ability to perform its obligations hereunder.
9.2
Client Warranties.

Client represents, and warrants that:
(c)
Non-Infringement.

(i)
Client has the right to disclose the Specifications to Patheon;

(ii)
any Client Intellectual Property, used by Patheon in performing the
Manufacturing Services according to the Specifications (A) is Client’s or its
Affiliate's property or is the subject of a license to Client, (B and to
Client’s knowledge, does not infringe and will not infringe any Third Party
Rights;

(iii)
there are no actions or other legal proceedings against Client pending or
threatened in writing alleging that the any of the Specifications, any of the
Active Materials or Components, or the sale, use, or other disposition of any
Product made in accordance with the Specifications as contemplated by this
Agreement and the applicable Product Agreement infringes the Intellectual
Property rights of any Third Party;

(d)
Quality and Compliance.

(i)
the Specifications for each Product conforms to the applicable regulatory
approval;

(ii)
the Products, if labelled and manufactured in accordance with the Specifications
and in compliance with applicable cGMPs and Applicable Laws may be lawfully sold
and distributed in every jurisdiction in which Client markets the Products; ;


-28-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


(iii)
on the date of shipment, the API will conform to the specifications for the API
that Client has given to Patheon and the API will be contained, packaged, and
labelled in accordance with Applicable Law and the Specifications, and will
conform to the affirmations of fact on the container.

9.3
Patheon Warranties.

Patheon covenants, represents, and warrants that:
(a)
it will perform the Manufacturing Services in accordance with the
Specifications, cGMPs, and Applicable Laws and that any Product supplied by it
hereunder at the time of shipment, will comply with the Specifications;

(b)
Patheon is not aware of any Intellectual Property of any third party that is
necessary for Patheon to manufacture any Product as contemplated hereby; and

(c)
The Active Material will not be used for any purposes beyond or different from
the scope of the Manufacturing Services or otherwise in violation of the terms
and conditions of this Agreement. Patheon acknowledges that certain of the
Products are controlled under the Controlled Substances Act and, as such, are
subject to regulations and restrictions concerning sale and distribution.
Patheon agrees to comply with these regulations and restrictions, as well as any
reasonable instructions from Client with respect to the use and storage of the
Products. Without limiting the foregoing, (a) Patheon will obtain and/or
maintain in force during the term of the Agreement all licenses and
authorizations from the Drug Enforcement Administration or any other regulatory
or governmental agency which are necessary for it to manufacture and possess
these Products; and (b) Patheon will keep these Products in a secure location
with access limited to authorized employees.

(d)
any Patheon Intellectual Property used by Patheon to perform the Manufacturing
Services (i) is Patheon’s or its Affiliate's unencumbered property, (ii) may be
lawfully used by Patheon, and (iii) does not infringe and will not infringe any
Third Party Rights.

9.4
Debarred Persons.

Patheon covenants that it will not in the performance of its obligations under
this Agreement use the services of any person debarred or suspended under 21
U.S.C. §335(a) or (b). Patheon represents that it does not currently have, and
covenants that it will not hire, as an officer or an employee any person who has
been convicted of a felony under the laws of the United States for conduct
relating to the regulation of any drug product under the Federal Food, Drug, and
Cosmetic Act (United States).
9.5
Permits.

Client will be solely responsible for obtaining or maintaining, on a timely
basis, any Regulatory Approvals for marketing the Products by Client or the
Regulatory Approvals of the applicable Specifications, including, without
limitation, all marketing and post-marketing approvals.

-29-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


Patheon will be solely responsible for obtaining and maintain all permits,
approvals and quotas necessary in order for Patheon to manufacture the Product
in its facilities as contemplated hereby, and for those facilities themselves
including all FDA Establishment Registrations or equivalent Registrations as
applicable.
9.6
Compliance with Laws. Each party, in connection with its performance under this
Agreement, will comply with all Applicable Laws.



9.7
No Warranty.



NEITHER PATHEON NOR THE CLIENT MAKES ANY WARRANTY OF ANY KIND, EITHER EXPRESSED
OR IMPLIED, BY FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT. PATHEON MAKES NO WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR
WARRANTY OF MERCHANTABILITY FOR THE PRODUCTS.


ARTICLE 10
REMEDIES AND INDEMNITIES
10.1
Consequential Damages.

Under no circumstances whatsoever will either party be liable to the other in
contract, tort, negligence, breach of statutory duty, or otherwise for (i) any
(direct or indirect) loss of profits, of production, of anticipated savings, of
business, or goodwill or (ii) for any other liability, damage, costs, or expense
of any kind incurred by the other party of an indirect or consequential nature,
regardless of any notice of the possibility of these damages.
10.2
Limitation of Liability.

Except as set forth in the applicable Product Agreement, certain liabilities of
Patheon are limited as set forth in subsections (a) through (c), below.
(a)        Defective or Recalled Product. Patheon’s maximum aggregate liability
to Client for any obligation to (i) refund, offset or replace any defective
Product under Section 6.3(a) or (ii) replace any recalled Products under Section
6.3(b), will not exceed [*] of the Price for the defective or recalled Product
as applicable. This Section 10.2(a) shall not be subject to Section 10.2(c).


(b)        Active Materials. Except as expressly set forth in Section 2.2, under
no circumstances will Patheon be responsible for any loss or damage to the
Active Materials. Patheon’s maximum responsibility for loss or damage to the
Active Materials will not exceed the Maximum Credit Value set forth in Schedule
D of a Product Agreement.


(c)        Maximum Liability. Except for Patheon’s indemnity obligations under
Section 10.3 and any liability arising from Patheon’s breach of its
confidentiality obligations under Article 11, or from its obligations related to
Intellectual Property or from its willful misconduct, Patheon’s maximum
liability to Client under this Agreement or any Product Agreement for any reason
whatsoever, including, without limitation, any liability arising under Section
6.3(b) relating to the expenses of a Recall or Product return, or Section 2.2
hereof or resulting from any and all breaches of its representations,
warranties, or any other obligations under this Agreement or any Product
Agreement will not exceed on a per Product basis [*] of revenues per Year to
Patheon under the applicable Product Agreement.

-30-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


10.3
Patheon Indemnity.

(a)    Patheon agrees to defend and indemnify Client, its Affiliates and their
respective officers, employees, and agents against all losses, damages, costs,
claims, demands, judgments and liability to, from and in favor of third parties
(other than Affiliates) resulting from, or relating to any claim of (i) a
failure by Patheon to perform the Manufacturing Services in accordance with the
Specifications, cGMPs, and Applicable Laws, (ii) Patheon’s breach of its
obligations under this Agreement or any Product Agreement, or (iii) Patheon’s
negligence, gross negligence or willful misconduct, each except to the extent
that the losses, damages, costs, claims, demands, judgments, and liability are
due to the negligence, gross negligence or wrongful act(s) of Client, its
officers, employees, agents, or Affiliates.
(b)    If a claim occurs, Client will: (a) promptly notify Patheon of the claim;
(b) use commercially reasonable efforts to mitigate the effects of the claim;
(c) reasonably cooperate with Patheon in the defense of the claim; and (d)
permit Patheon to control the defense and settlement of the claim, all at
Patheon's cost and expense.
10.4
Client Indemnity.

(a)    Client agrees to defend and indemnify Patheon, its officers, employees,
and agents against all losses, damages, costs, claims, demands, judgments and
liability to, from and in favor of third parties (other than Affiliates)
resulting from, or relating to any claim of (i) infringement or alleged
infringement of any Third Party Rights in the Products, or any portion thereof,
(ii) personal injury or property damage to the extent that the injury or damage
is the result of a breach of this Agreement or any Product Agreement by Client,
including, without limitation, any representation or warranty contained herein,
(ii) product liability resulting in personal injury or property damage arising
out of the Products that are labelled and manufactured in accordance with the
Specifications and in compliance with applicable cGMPs and Applicable Laws or
(iii) Client’s negligence, gross negligence or willful misconduct, each except
to the extent that the losses, damages, costs, claims, demands, judgments, and
liability are due to the negligence, gross negligence or wrongful act(s) of
Patheon, its officers, employees, or agents.
(b)     If a claim occurs, Patheon will: (a) promptly notify Client of the
claim; (b) use commercially reasonable efforts to mitigate the effects of the
claim; (c) reasonably cooperate with Client in the defense of the claim; and (d)
permit Client to control the defense and settlement of the claim, all at
Client’s cost and expense.
10.5
Reasonable Allocation of Risk.

This Agreement (including, without limitation, this Article 10) is reasonable
and creates a reasonable allocation of risk having regard to the relative
profits the parties each expect to derive from the Products. Patheon assumes
only a limited degree of risk arising from the manufacture, distribution, and
use of the Products because Client has developed and holds the marketing
approval for the Products, Client requires Patheon to manufacture and label the
Products strictly in accordance with the Specifications, and Client, not
Patheon, is best positioned to inform and advise potential users about the
circumstances and manner of use of the Products.







-31-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


ARTICLE 11
CONFIDENTIALITY
11.1
Confidential Information.

“Confidential Information” means any information disclosed by the Disclosing
Party to the Recipient (whether disclosed in oral, written, electronic or visual
form), whether before the Effective Date or during the term hereof, that is
non-public, confidential or proprietary including, without limitation,
information relating to the Disclosing Party’s patent and trademark
applications, process designs, process models, drawings, plans, designs, data,
databases and extracts therefrom, formulae, methods, know-how and other
Intellectual Property, its clients or client confidential information, finances,
marketing, products and processes and all price quotations, manufacturing or
professional services proposals, information relating to composition,
proprietary technology, and all other information relating to manufacturing
capabilities and operations. In addition, all analyses, compilations, studies,
reports or other documents prepared by any party's Representatives containing
the Confidential Information will be considered Confidential Information.
Samples or materials provided hereunder as well as any and all information
derived from the approved analysis of the samples or materials will also
constitute Confidential Information. For the purposes of this ARTICLE 11, a
party or its Representative receiving Confidential Information under this
Agreement is a “Recipient,” and a party or its Representative disclosing
Confidential Information under this Agreement is the “Disclosing Party.”
11.2
Use of Confidential Information.

The Recipient will use the Disclosing Party’s Confidential Information solely
for the purpose of meeting its obligations under this Agreement. The Recipient
will keep the Disclosing Party’s Confidential Information strictly confidential.
As Recipient, Client will use the Confidential Information of Patheon solely for
the purpose of performing its obligations hereunder and for obtaining the
benefits hereof. As Recipient, Patheon will use the Confidential Information of
Client solely for the purpose of performing its obligations hereunder. Each
Party will not disclose the Disclosing Party’s Confidential Information in any
manner whatsoever, in whole or in part, other than to those of its
Representatives who (i) have a need to know the Confidential Information for the
purpose of this Agreement; (ii) have been advised of the confidential nature of
the Confidential Information and (iii) have obligations of confidentiality and
non-use to the Recipient no less restrictive than those of this Agreement.
Recipient will protect the Disclosing Party’s Confidential Information disclosed
to it by using all reasonable precautions to prevent the unauthorized
disclosure, dissemination or use of the Confidential Information, which
precautions will in no event be less than those exercised by Recipient with
respect to its own confidential or proprietary Confidential Information of a
similar nature.
11.3
Exclusions.

The obligations of confidentiality will not apply to the extent that the
information:
(a)        is or becomes publicly known through no breach of this Agreement by
the Recipient or its Representatives;


(b)        is in the Recipient's possession at the time of disclosure by the
Disclosing Party other than as a result of the Recipient's breach of any legal
obligation;


(c)        is or becomes known to the Recipient on a non-confidential basis
through disclosure by sources, other than the Disclosing Party, having the legal
right to disclose the Confidential Information,

-32-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


provided that the other source is not known by the Recipient to be bound by any
obligations (contractual, legal, fiduciary, or otherwise) of confidentiality to
the Disclosing Party with respect to the Confidential Information;
(d)        is independently developed by the Recipient without use of or
reference to the Disclosing Party's Confidential Information as evidenced by
Recipient’s written records; or


(e)        is expressly authorized for release by the written authorization of
the Disclosing Party.


Any combination of information which comprises part of the Confidential
Information are not exempt from the obligations of confidentiality merely
because individual parts of that Confidential Information were publicly known,
in the Recipient’s possession, or received by the Recipient, unless the
combination itself was publicly known, in the Recipient’s possession, or
received by the Recipient.
11.4
Photographs and Recordings.

Neither party will take any photographs or videos of the other party’s
facilities, materials, Product, equipment or processes, nor use any other audio
or visual recording equipment (such as camera phones) while at the other party’s
facilities, without that party’s express written consent.
11.5
Permitted Disclosure.

Notwithstanding any other provision of this Agreement, the Recipient may
disclose Confidential Information of the Disclosing Party to the extent
required, in the reasonable opinion of counsel, in response to a valid order of
a court or other governmental body or as required by law, regulation or stock
exchange rule. But the Recipient will advise the Disclosing Party in advance of
the disclosure to the extent practicable and permissible by the order, law,
regulation or stock exchange rule and any other applicable law, will reasonably
cooperate with the Disclosing Party, if requested, in seeking an appropriate
protective order or other remedy, and will otherwise continue to perform its
obligations of confidentiality set out herein. If any public disclosure is
required by law, the parties will consult concerning the form of announcement
prior to the public disclosure being made.
11.6
Return of Confidential Information.

Upon the written request of the Disclosing Party, the Recipient will promptly
return the Disclosing Party’s Confidential Information to the Disclosing Party
or, if the Disclosing Party directs, destroy all of the Disclosing Party’s
Confidential Information disclosed in or reduced to tangible form including any
copies thereof and any summaries, compilations, analyses or other notes derived
from the Disclosing Party’s Confidential Information except for one copy which
may be maintained by the Recipient for its records. The retained copy will
remain subject to all confidentiality provisions contained in this Agreement.
11.7
Remedies.

The parties acknowledge that monetary damages may not be sufficient to remedy a
breach by either party of this Article 11 and agree that the non-breaching party
will be entitled to seek specific performance, injunctive and/or other equitable
relief to prevent breaches of this Article II and to specifically enforce the
provisions hereof in addition to any other remedies available at law or in
equity. These remedies will not be the exclusive remedies for breach of this
Article 11 but will be in addition to any and all other remedies available at
law or in equity.



-33-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


ARTICLE 12
DISPUTE RESOLUTION
12.1
Commercial Disputes.

If any dispute arises out of or in connection with this Agreement or any Product
Agreement (other than a dispute under Section 6.1(b) or a Technical Dispute, as
defined herein), the parties will first try to resolve it amicably. In that
regard, any party may send a notice of dispute to the other, and each party will
appoint, within [*] Business Days from receipt of the notice of dispute, a
single representative having full power and authority to resolve the dispute.
The representatives will meet as necessary in order to resolve the dispute. If
the representatives fail to resolve the matter within [*] from their
appointment, or if a party fails to appoint a representative within the [*]
Business Day period set forth above, the dispute will immediately be referred to
the Chief Operating Officer or Executive Vice President (or another officer as
he/she may designate) of each party who will meet and discuss as necessary to
try to resolve the dispute amicably. Should the parties fail to reach a
resolution under this Section 12.1, the dispute will be referred to a court of
competent jurisdiction in accordance with Section 13.16.
12.2
Technical Dispute Resolution.

If a dispute arises (other than disputes under Sections (b) or 12.1) between the
parties that is exclusively related to technical aspects of the manufacturing,
packaging, labelling, quality control testing, handling, storage, or other
activities under this Agreement (a "Technical Dispute"), the parties will make
all reasonable efforts to resolve the dispute by amicable negotiations. In that
regard, senior representatives of each party will, as soon as possible and in
any event no later than [*] Business Days after a written request from either
party to the other, meet in good faith to resolve any Technical Dispute. If the
parties cannot agree that a dispute is a Technical Dispute, Section 12.1 will
prevail. For greater certainty, the parties agree that the release of the
Products for sale or distribution under the applicable marketing approval for
the Products will not by itself indicate compliance by Patheon with its
obligations for the Manufacturing Services and further that nothing in this
Agreement (including Exhibit A) will remove or limit the authority of the
relevant qualified person (as specified by the Quality Agreement) to determine
whether the Products are to be released for sale or distribution.
ARTICLE 13
MISCELLANEOUS
13.1
Inventions.

(a)    For the term of this Agreement, Client hereby grants to Patheon a
non-exclusive, paid-up, royalty-free, non-transferable license of Client’s
Intellectual Property which Patheon must use in order to perform the
Manufacturing Services solely for the manufacture of the Products for Client.
(b)    All Intellectual Property generated or derived by Patheon while
performing the Manufacturing Services, to the extent it is specific to the
development, manufacture, use, and sale of any of Client’s Products that are the
subject of the Manufacturing Services, will be the exclusive property of Client.

-34-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


(c)    All Patheon Intellectual Property will be the exclusive property of
Patheon. Patheon hereby grants to Client a perpetual, irrevocable,
non-exclusive, paid-up, royalty-free, transferable license to use the Patheon
Intellectual Property used by Patheon to perform the Manufacturing Services to
enable Client to manufacture the Product(s).
(d)    Each party will be solely responsible for the costs of filing,
prosecution, and maintenance of patents and patent applications on its own
Inventions.
(e)    Either party will give the other party written notice, as promptly as
practicable, of all Inventions which can reasonably be deemed to constitute
improvements or other modifications of the Products or processes or technology
owned or otherwise controlled by the party.
(f)    Each party agrees and acknowledges that it will not acquire by virtue of
this Agreement any interest in or any trademarks or trade names of the other
party but Client will have the right to identify Patheon as the manufacturer of
the Products.
13.2
Intellectual Property.

Neither party has, nor will it acquire, any interest in any of the other party’s
Intellectual Property unless otherwise expressly agreed to in writing. Neither
party will use any Intellectual Property of the other party, except as
specifically authorized by the other party or as required for the performance of
its obligations under this Agreement. Each party agrees to execute all
applications, assignments or other instruments reasonably requested by the other
party, in order for that party to establish its ownership of the Intellectual
Property and to obtain whatever protection for the Intellectual Property,
including patent and copyright rights, in any and all countries on the
Intellectual Property as the requesting party will determine. Each party further
agrees to cooperate fully with the other party in the process of securing and
enforcing the other party’s rights to the Intellectual Property, as applicable.
13.3
Insurance.

Each party will maintain commercial general liability insurance, including
blanket contractual liability insurance covering the obligations of that party
under this Agreement through the term of this Agreement and for a period of
three years thereafter. This insurance will have policy limits of not less than
(i) [*] for each occurrence for personal injury or property damage liability;
and (ii) [*] in the aggregate per annum for product and completed operations
liability. If requested each party will give the other a certificate of
insurance evidencing the above and showing the name of the issuing company, the
policy number, the effective date, the expiration date, and the limits of
liability. The insurance certificate will further provide for a minimum of [*]
days' written notice to the insured of a cancellation of, or material change in,
the insurance. If a party is unable to maintain the insurance policies required
under this Agreement through no fault of its own, then the party will forthwith
notify the other party in writing and the parties will in good faith negotiate
appropriate amendments to the insurance provision of this Agreement in order to
provide adequate assurances.
13.4
Independent Contractors.

The parties are independent contractors and this Agreement and any Product
Agreement will not be construed to create between Patheon and Client any other
relationship such as, by way of example only, that of employer-employee,
principal agent, joint-venturer, co-partners, or any similar relationship, the
existence of which is expressly denied by the parties.



-35-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


13.5
No Waiver.

Neither party’s failure to require the other party to comply with any provision
of this Agreement or any Product Agreement will be deemed a waiver of the
provision or any other provision of this Agreement or any Product Agreement,
with the exception of Sections 6.1 and 8.2 of this Agreement.
13.6
Assignment.

(a)
Patheon may not assign this Agreement or any Product Agreement or any of its
associated rights or obligations without the written consent of Client, this
consent not to be unreasonably withheld. Patheon may subcontract any part of the
Manufacturing Services under a Product Agreement to any of its Affiliates but
Patheon will remain fully liable to Client for the Affiliate’s performance.

(b)
Subject to Section 8.2(d), Client may assign this Agreement or any Product
Agreement or any of its associated rights or obligations without approval from
Patheon. But Client will give Patheon prompt written notice of any assignment,
any assignee will covenant in writing with Patheon to be bound by the terms of
this Agreement or the Product Agreement.

(c)
Despite the foregoing provisions of this Section 13.6, either party may assign
this Agreement or any Product Agreement to any of its Affiliates or to a
successor to or purchaser of all or substantially all of its business, but the
assignee must execute an agreement with the non-assigning party whereby it
agrees to be bound hereunder.

13.7
Force Majeure.

Neither party will be liable for the failure to perform its obligations under
this Agreement or any Product Agreement if the failure is caused by an event
beyond that party's reasonable control, including, but not limited to, strikes
or other labor disturbances, lockouts, riots, quarantines, communicable disease
outbreaks, wars, acts of terrorism, fires, floods, storms, interruption of or
delay in transportation, lack of or inability to obtain fuel, power or
components, or compliance with any order or regulation of any government entity
acting within colour of right (a "Force Majeure Event"). A party claiming a
right to excused performance under this Section 13.7 will immediately notify the
other party in writing of the extent of its inability to perform, which notice
will specify the event beyond its reasonable control that prevents the
performance. Neither party will be entitled to rely on a Force Majeure Event to
relieve it from an obligation to pay money (including any interest for delayed
payment) which would otherwise be due and payable under this Agreement or any
Product Agreement.
13.8
Additional Product.

Additional Products may be added to, or existing Products deleted from, any
Product Agreement by amendments to the Product Agreement including Schedules A,
B, C, and D as applicable.
13.9
Notices.

Unless otherwise agreed in a Product Agreement, any notice, approval,
instruction or other written communication required or permitted hereunder will
be sufficient if made or given to the other party by personal delivery, by
telecopy, facsimile communication, or internationally-recognized overnight
courier or by sending the same by first class mail, postage prepaid to the
respective addresses, telecopy or facsimile numbers set forth below:

-36-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


If to Client:
Jazz Pharmaceuticals Ireland Limited
Fourth Floor, Connaught House
One Burlington Road
Dublin 4, Ireland
Attention: Head of Supply Chain
Facsimile No.: [*]
With a copy to:
Jazz Pharmaceuticals
3180 Porter Drive
Palo Alto, CA 94304
Attention: Legal
Facsimile No.: [*]


If to Patheon:
Patheon Pharmaceuticals Inc.
2110 East Galbraith Road
Cincinnati, OH 45237-1625
Attention: [*]
Facsimile No.: [*]
With a copy to:
Patheon Inc.
4721 Emperor Boulevard
Research Triangle Park,
NC 27703
Attention: [*]
Telecopier No.: [*]


or to any other addresses, telecopy or facsimile numbers given to the other
party in accordance with the terms of this Section 13.9. Notices or written
communications made or given by personal delivery, telecopy, or facsimile, will
be deemed to have been sufficiently made or given when sent (receipt
acknowledged), or if mailed, five days after being deposited in the United
States, Canada, or European Union mail, postage prepaid or upon receipt,
whichever is sooner.
13.10
Severability.

If any provision of this Agreement or any Product Agreement is determined by a
court of competent jurisdiction to be invalid, illegal, or unenforceable in any
respect, that determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions, because each provision is separate,
severable, and distinct.



-37-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


13.11
Entire Agreement.

This Agreement, together with the applicable Product Agreements and Quality
Agreements constitute the full, complete, final and integrated agreement between
the parties relating to the subject matter hereof and supersedes all previous
written or oral negotiations, commitments, agreements, transactions, or
understandings concerning the subject matter hereof. Any modification,
amendment, or supplement to this Agreement or any Product Agreement must be in
writing and signed by authorized representatives of both parties. In case of
conflict, the prevailing order of documents will be this Agreement, the Product
Agreement, and the Quality Agreement but the Product Agreement will prevail
where it specifically states the intent to prevail over this Agreement. If a
topic or subject is addressed in two or more of the foregoing agreements, and it
is possible to meet the obligations under both or all of these agreements
without violating the terms of either or any agreement, then the terms of both
or all of the agreements will apply and be met.
13.12
Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by Client or Patheon will have any effect on the
rights, duties, or obligations of the parties under or otherwise modify this
Agreement or any Product Agreement, regardless of any failure of Client or
Patheon to object to the terms, provisions, or conditions unless the document
specifically refers to this Agreement or the applicable Product Agreement and is
signed by both parties.
13.13
No Third Party Benefit or Right.

For greater certainty, nothing in this Agreement or any Product Agreement will
confer or be construed as conferring on any third party any benefit or the right
to enforce any express or implied term of this Agreement or any Product
Agreement.
13.14
Execution in Counterparts.

This Agreement and any Product Agreement may be executed in two or more
counterparts, by original or facsimile or “pdf” signature, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.
13.15
Use of Client Name.

Patheon will not make any use of Client’s name, trademarks or logo or any
variations thereof, alone or with any other word or words, without the prior
written consent of Client.
13.16
Taxes.

(a)        Client will bear all taxes, duties, levies and similar charges (and
any related interest and penalties) ("Tax" or "Taxes"), however designated,
imposed as a result of the provision by the Patheon of Services under this
Agreement, except:
(i)
any Tax based on net income or gross income that is imposed on Patheon by its
jurisdiction of formation or incorporation ("Resident Jurisdiction");


-38-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


(ii)
any Tax based on net income or gross income that is imposed on Patheon by
jurisdictions other than its Resident Jurisdiction if this tax is based on a
permanent establishment of Patheon; and

(iii)
any Tax that is recoverable by Patheon in the ordinary course of business for
purchases made by Patheon in the course of providing its Services, such as Value
Added Tax (as more fully defined in subparagraph (d) below), Goods & Services
Tax ("GST") and similar taxes.

(b)        If Client is required to bear a tax, duty, levy or similar charge
under this Agreement by any state, federal, provincial or foreign government,
including, but not limited to, Value Added Tax, Client will pay the tax, duty,
levy or similar charge and any additional amounts to the appropriate taxing
authority as are necessary to ensure that the net amounts received by Patheon
hereunder after all such payments or withholdings equal the amounts to which
Patheon is otherwise entitled under this Agreement as if the tax, duty, levy or
similar charge did not exist.
(c)        Patheon will not collect an otherwise applicable tax if Client's
purchase is exempt from Patheon's collection of the tax and a valid tax
exemption certificate is furnished by Client to Patheon.
(d)        If subparagraph 13.16(a)(iii) does not apply, any payment due under
this Agreement for the provision of Services to Client by Patheon is exclusive
of value added taxes, turnover taxes, sales taxes or similar taxes, including
any related interest and penalties (hereinafter all referred to as "VAT"). If
any VAT is payable on a Service supplied by Patheon to Client under this
Agreement, this VAT will be added to the invoice amount and will be for the
account of (and reimbursable to Patheon by) Client. If VAT on the supplies of
Patheon is payable by Client under a reverse charge procedure (i.e., shifting of
liability, accounting or payment requirement to recipient of supplies), Client
will ensure that Patheon will not effectively be held liable for this VAT by the
relevant taxing authorities or other parties. Where applicable, Patheon will use
its reasonable commercial efforts to ensure that its invoices to Client are
issued in such a way that these invoices meet the requirements for deduction of
input VAT by Client, if Client is permitted by law to do so.
(e)        Any Tax that Client pays, or is required to pay, but which Client
believes should properly be paid by Patheon pursuant hereto may not be offset
against sums due by Client to Patheon whether due pursuant to this Agreement or
otherwise.


13.17
Governing Law.

This Agreement and any Product Agreement, unless otherwise agreed by the parties
in the Product Agreement, will be construed and enforced in accordance with the
laws of the State of New York and the laws of the United States of America
applicable therein. The UN Convention on Contracts for the International Sale of
Goods will not apply to this Agreement.


[Signature page to follow]

-39-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the Effective Date.


PATHEON PHARMACEUTICALS INC.
 
 
By:
/s/ Francis P. McCune
Name:
Francis P. McCune
Title:
Secretary
 
 



JAZZ PHARMACEUTICALS IRELAND LIMITED
 
 
By:
/s/ Shawn Mindus
Name:
Shawn Mindus
Title:
VP, Head of Ireland Finance
 
 






-40-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


APPENDIX 1
FORM OF PRODUCT AGREEMENT
(Includes Schedules A to D)


PRODUCT AGREEMENT
This Product Agreement (this “Product Agreement”) is issued under the Master
Manufacturing Services Agreement dated October 1, 2015 between Patheon
Pharmaceuticals Inc., and Jazz Pharmaceuticals Ireland Limited (the “Master
Agreement”), and is entered into [insert effective date] (the “Effective Date”),
between Patheon Pharmaceuticals Inc., [or applicable Patheon Affiliate], a
corporation existing under the laws of the State of Delaware [or applicable
founding jurisdiction for Patheon Affiliate], having a principal place of
business at 2110 East Galbraith Road, Cincinnati, OH 45237-1625 [or Patheon
Affiliate address] (“Patheon”) and [insert Client name, legal entity, founding
jurisdiction and address] (“Client”).
The terms and conditions of the Master Agreement are incorporated herein except
to the extent this Product Agreement expressly references the specific provision
in the Master Agreement to be modified by this Product Agreement. All
capitalized terms that are used but not defined in this Product Agreement will
have the respective meanings given to them in the Master Agreement.
The Schedules to this Product Agreement are incorporated into and will be
construed in accordance with the terms of this Product Agreement.


1.
Product List and Specifications (See Schedule A attached hereto)

2.
Minimum Order Quantity, Annual Volume, and Price (See Schedule B attached
hereto)

3.
Annual Stability Testing and Validation Activities (if applicable) (See Schedule
C attached hereto)

4.
Active Materials, Active Materials Credit Value, and Maximum Credit Value (See
Schedule D attached hereto)

5.
Business Day (if different from a Business Day at the Manufacturing Site under
the definition in Section 1.3 of the Master Agreement)

6.
Manufacturing Site: (insert address of Patheon Manufacturing Site where the
Manufacturing Services will be performed)

7.
Territory: (insert the description of the Territory here)

8.
Loss Tolerance Percentage (per Section 2.2(b) of the Master Agreement)

9.
Extraordinary Increase in Component Cost materiality percentage (if different
from the [*] that is stated in Section 4.3 of the Master Agreement)    

10.
Yearly Forecasted Volume: (insert for sterile products if applicable under
Section 4.2.1)






[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


11.
Delivery Date Under Firm Order (if different from the three month period set
forth in Section 5.1(c) of the Master Agreement)     

12.
Payment Terms: (if different from Section 5.5 of the Master Agreement)

13.
Governing Law: (if applicable under Section 13.17 of the Master Agreement)

14.
Inflation Index: (if applicable under Section 4.2(a) of the Master Agreement for
Products manufactured outside of the Unites States or Puerto Rico)

15.
Currency: (if applicable under Section 1.4 of the Master Agreement)

16.
Initial Set Exchange Rate: (if applicable under Section 4.2(d) of the Master
Agreement)

17.    Initial Product Term: (if applicable under Section 8.1 of the Master
Agreement)
18.    Notices: (if applicable under Section 13.9 of the Master Agreement)
19.
Other Modifications to the Master Agreement: (if applicable under Section 1.2 of
the Master Agreement)

________________________________________


IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Product Agreement as of the Effective Date set forth above.
PATHEON PHARMACEUTICALS INC. [or applicable Patheon Affiliate]
 
 
By:
 
Name:
 
Title:
 
 
 

JAZZ PHARMACEUTICALS IRELAND LIMITED [or applicable Jazz Affiliate]
 
 
By:
 
Name:
 
Title:
 
 
 


- 2 -
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


SCHEDULE A
PRODUCT LIST AND SPECIFICATIONS
Product List
[insert product list]


Specifications
Prior to the start of commercial manufacturing of Product under this Agreement
Client will give Patheon the originally executed copies of the Specifications as
approved by the applicable Regulatory Authority. If the Specifications received
are subsequently amended, then the parties will follow the process set forth in
the Quality Agreement.





- 3 -
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


SCHEDULE B
MINIMUM ORDER QUANTITY, ANNUAL VOLUME, AND PRICE
[*]







[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


[*]



- 2 -
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


SCHEDULE C
ANNUAL STABILITY TESTING [and VALIDATION ACTIVITIES (if applicable)]
Patheon and Client will agree in writing on any stability testing to be
performed by Patheon on the Products. This agreement will specify the commercial
and Product stability protocols applicable to the stability testing and the fees
payable by Client for this testing.
[NTD: Schedule C should clearly indicate when and/or under what conditions
Patheon’s responsibility to perform stability testing will end]









[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


SCHEDULE D
ACTIVE MATERIALS


Active Materials
Supplier
Ÿ
Ÿ
Ÿ
Ÿ



ACTIVE MATERIALS CREDIT VALUE
The Active Materials Credit Value will be as follows:
PRODUCT
ACTIVE MATERIALS
ACTIVE MATERIALS
CREDIT VALUE
 
 
[*]



MAXIMUM CREDIT VALUE
Patheon's liability for Active Materials calculated in accordance with Section
2.2 of the Master Agreement [for any Product] in a Year will not exceed, in the
aggregate, the maximum credit value set forth below:
PRODUCT
MAXIMUM CREDIT VALUE
 
 



[End of Product Agreement]







[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


EXHIBIT A
TECHNICAL DISPUTE RESOLUTION
Technical Disputes which cannot be resolved by negotiation as provided in
Section 12.2 will be resolved in the following manner:
1.Appointment of Expert. Within [*] Business Days after a party requests under
Section 12.2 that an expert be appointed to resolve a Technical Dispute, the
parties will jointly appoint a mutually acceptable expert with experience and
expertise in the subject matter of the dispute. If the parties are unable to so
agree within the [*] Manufacturing Site Business Day period, or in the event of
disclosure of a conflict by an expert under Paragraph 2 hereof which results in
the parties not confirming the appointment of the expert, then an expert
(willing to act in that capacity hereunder) will be appointed by an experienced
arbitrator on the roster of the American Arbitration Association.
2.Conflicts of Interest. Any person appointed as an expert will be entitled to
act and continue to act as an expert even if at the time of his appointment or
at any time before he gives his determination, he has or may have some interest
or duty which conflicts or may conflict with his appointment if before accepting
the appointment (or as soon as practicable after he becomes aware of the
conflict or potential conflict) he fully discloses the interest or duty and the
parties will, after the disclosure, have confirmed his appointment.
3.Not Arbitrator. No expert will be deemed to be an arbitrator and the
provisions of the American Arbitration Act or of any other applicable statute
(foreign or domestic) and the law relating to arbitration will not apply to the
expert or the expert's determination or the procedure by which the expert
reaches his determination under this Exhibit A.
4.Procedure. Where an expert is appointed:
(a)
Timing. The expert will be so appointed on condition that (i) he promptly fixes
a reasonable time and place for receiving representations, submissions or
information from the parties and that he issues the authorizations to the
parties and any relevant third party for the proper conduct of his determination
and any hearing and (ii) he renders his decision (with full reasons) within [*]
Business Days (or another other date as the parties and the expert may agree)
after receipt of all information requested by him under Paragraph 4(b) hereof.

(b)
Disclosure of Evidence. The parties undertake one to the other to give to any
expert all the evidence and information within their respective possession or
control as the expert may reasonably consider necessary for determining the
matter before him which they will disclose promptly and in any event within [*]
Business Days of a written request from the relevant expert to do so.

(c)
Advisors. Each party may appoint any counsel, consultants and advisors as it
feels appropriate to assist the expert in his determination and so as to present
their respective cases so that at all times the parties will co-operate and seek
to narrow and limit the issues to be determined.

(d)
Appointment of New Expert. If within the time specified in Paragraph 4(a) above
the expert will not have rendered a decision in accordance with his appointment,
a new expert may (at the request of either party) be appointed and the
appointment of the








[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


existing expert will thereupon cease for the purposes of determining the matter
at issue between the parties save this if the existing expert renders his
decision with full reasons prior to the appointment of the new expert, then this
decision will have effect and the proposed appointment of the new expert will be
withdrawn.
(e)
Final and Binding. The determination of the expert will, except for fraud or
manifest error, be final and binding upon the parties.

(f)
Costs. Each party will bear its own costs for any matter referred to an expert
hereunder and, in the absence of express provision in the Agreement to the
contrary, the costs and expenses of the expert will be shared equally by the
parties.

For greater certainty, the release of the Products for sale or distribution
under the applicable marketing approval for the Products will not by itself
indicate compliance by Patheon with its obligations for the Manufacturing
Services and further that nothing in this Agreement (including this Exhibit A)
will remove or limit the authority of the relevant qualified person (as
specified by the Quality Agreement) to determine whether the Products are to be
released for sale or distribution.



-2-
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


EXHIBIT B
[Reserved]









[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


EXHIBIT C
QUARTERLY ACTIVE MATERIALS INVENTORY REPORT
TO:
JAZZ PHARMACEUTICALS IRELAND LIMITED


 
 
 
 
 
FROM:
PATHEON PHARMACEUTICALS INC. [or applicable Patheon entity]


 
 
 
 
 
RE:
Active Materials quarterly inventory report under Section 2.2(a) of the Master
Manufacturing Services Agreement dated October 1, 2015 (the "Agreement")




 
 
 
 
 



 
 
 
 
 
Reporting quarter:
 
 
 
 
 
 
 
 
 
Active Materials on hand
at beginning of quarter:
 
 
kg
(A)
 
 
 
 
 
Active Materials on hand
at end of quarter:
 
 
kg
(B)
 
 
 
 
 
Quantity Received during quarter:
 
 
kg
(C)
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
Quantity Converted during quarter:
 
 
kg
 
(total Active Materials in Products produced and not rejected, recalled or
returned)
 
 
 
 
 
Capitalized terms used in this report have the meanings given to the terms in
the Agreement.
 
 
 
 
 
PATHEON PHARMACEUTICALS INC.
 
DATE:
 
[or applicable Patheon Affiliate]
 
 
 
 
 
 
 
 
 
Per:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


EXHIBIT D
REPORT OF ANNUAL ACTIVE MATERIALS INVENTORY RECONCILIATION
AND CALCULATION OF ACTUAL ANNUAL YIELD
TO:
JAZZ PHARMACEUTICALS IRELAND LIMITED


 
 
 
 
 
FROM:
PATHEON PHARMACEUTICALS INC. [or applicable Patheon entity]


 
 
 
 
 
RE:
Active Materials annual inventory reconciliation report and calculation of
Actual Annual Yield under Section 2.2(a) of the Master Manufacturing Services
Agreement dated October 1, 2015 (the "Agreement")


 
 
 
 
 



 
 
 
 
 
Reporting Year ending:
 
 
 
 
 
 
 
 
 
Active Materials on hand
at beginning of Year:
 
 
kg
(A)
 
 
 
 
 
Active Materials on hand
at end of Year:
 
 
kg
(B)
 
 
 
 
 
Quantity Received during Year:
 
 
kg
(C)
 
 
 
 
 
[*]
 
 
 
 
 
 
 
 
 
Quantity Converted during Year:
 
 
kg
(E)
(total Active Materials in Products produced and not rejected, recalled or
returned)
 
 
 
 
 
 
 
 
 
Active Materials Credit Value:
 
$
 
/kg
(F)
 
 
 
 
 
Target Yield:
 
 
%
(G)
 
 
 
 
 
Actual Annual Yield:
 
 
%
(H)
((E ∕ D) * 100)
 
 
 
 
 
 
 
 
 
 












[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


[*]




Based on the foregoing reimbursement calculation Patheon will reimburse Client
the amount of $                    .


Capitalized terms used in this report have the meanings given to the terms in
the Agreement.




DATE:
 
 
 
 
PATHEON PHARMACEUTICALS INC.
 
 
[or applicable Patheon Affiliate]
 
 
 
 
 
Per:
 
 
 
Name:
 
 
 
Title:
 
 
 








-2-


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

--------------------------------------------------------------------------------


EXHIBIT E
EXAMPLE OF PRICE ADJUSTMENT DUE TO CURRENCY FLUCTUATION
Section 4.2(d)


[mmsapatheon.jpg]



-2-


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

